Name: Commission Regulation (EC) No 1898/2005 of 9Ã November 2005 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  production;  foodstuff;  economic policy
 Date Published: nan

 25.11.2005 EN Official Journal of the European Union L 308/1 COMMISSION REGULATION (EC) No 1898/2005 of 9 November 2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Articles 10, 15 and 40 thereof, Whereas: (1) In the light of the experience gained in recent years, further changes should be made to Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (2) in order to simplify the aid scheme. (2) In the interests of harmonisation, that Regulation should also cover the other schemes for the disposal of the same products, provided for in Commission Regulation (EEC) No 2191/81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit-making institutions and organisations (3), Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (4) and Commission Regulation (EEC) No 1609/88 of 9 June 1988 setting the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EC) No 2571/97 (5). (3) In the interests of clarity and rationality, Regulations (EEC) No 2191/81, (EEC) No 1609/88, (EEC) No 429/90 and (EC) No 2571/97 should therefore be repealed and replaced by a new Regulation. (4) The intervention arrangements provided for in Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (6) and Commission Regulation (EEC) No 3378/91 of 20 November 1991 laying down detailed rules for the sale of butter from intervention stocks for export and amending Regulation (EEC) No 569/88 (7) have not been applied for some years and the current market situation does not warrant keeping them. (5) Regulations (EEC) No 3143/85 and (EEC) No 3378/91 should therefore be repealed. (6) There are surpluses on the Community butter market. Article 13 of Regulation (EC) No 1255/1999 provides that when surpluses of milk products build up, or are likely to occur, the Commission may decide that aid is to be granted to enable cream, butter and concentrated butter to be obtained at reduced prices by purchasers for the purposes provided for. (7) There are also substantial stocks on the Community butter market, formed as a result of intervention operations carried out under Article 6(1) and (2) of Regulation (EC) No 1255/1999. It is not possible to dispose of all these stocks in the normal way during the milk year. Special measures referred to in the second subparagraph of Article 6(4) of that Regulation should therefore be taken to facilitate disposal of the butter. (8) Butter sold after intervention operations must have been taken into storage before a date to be determined. That date should be set in the light of the market situation, butter stock trends and available quantities. (9) For the purposes of defining what kinds of butter and cream are eligible for aid for the manufacture of pastry products, ice-cream and other foodstuffs, it should be specified that in order to qualify for the aid, butter and cream must meet the requirements laid down in Article 6(3) and (6) of Regulation (EC) No 1255/1999. (10) In order to ensure that only products offering a high standard of health protection are subsidised, butter, concentrated butter and cream eligible for aid should meet the requirements of Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (8). In particular, they should be prepared in an approved establishment and comply with the health marking requirements specified in Section A of Chapter IV of Annex C to that Directive. (11) It should be specified that, with the exception of products falling within CN code ex 0405 10 30, products falling within CN codes 0401 to 0406 and certain mixtures may not be treated as intermediate products. (12) In the case of concentrated butter, in the interests of clarity, it should be confirmed that the production method which has been in use for many years may include fractionation, to take account of technological developments in the production and use of the raw material. It should also be accepted that concentrated butter may be obtained, in an approved establishment, from cream, butter or milkfat falling within CN code ex 0405 90 10 produced within a limited maximum period before its use in the manufacture of concentrated butter. In this case, the milkfat should be put up, packaged and transported in accordance with certain requirements. (13) In order to monitor the destination of subsidised products, rules should be laid down on the use and detection of tracers in such products and on the minimum content of tracers. In addition, certain tracers which are added in large quantities should be excluded. (14) In order to facilitate verification of compliance with the time limit for incorporation of products under this scheme into final products, the number of the tendering procedure should be indicated on the packaging. (15) The establishments at which the different manufacturing, processing and incorporation operations covered by this scheme are carried out, including the manufacture of milkfat, should be approved. In order to obtain approval, establishments should meet a number of conditions and give various undertakings. Where certain conditions or undertakings are not met, approval should be withdrawn or suspended for a period reflecting the seriousness of the breach. (16) In order to ensure that all purchasers have equal access to the butter and that the aid is set at the level which is strictly necessary, and in order to supervise the quantities concerned effectively, the standing invitation to tender procedure should be used. (17) In order to allow the Commission the flexibility it needs to manage the disposal measures properly, it should be allowed to decide that no award shall be made under a tendering procedure. (18) The size of the reduction in the price, or the amount of aid when it is paid before the butter has reached its final destination, warrants the introduction of a system of securities, whether flat-rate tendering securities or processing securities fixed according to the price or aid amount, intended to ensure that the successful tenderers actually fulfil their obligations. However, certain derogations should be made from Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (9) to take account of the specific features of the disposal measures. (19) To ensure that the disposal measures are applied in a uniform fashion and that the supervision procedures are effective, the subsidised products, whether or not tracers have been added, either without further processing or processed into concentrated butter, should be incorporated into final products within set deadlines. For the aid and the processing security, a penalty in butter equivalent should be calculated for cases where the subsidised products are not used and incorporated into final products by the deadline set. However, if for duly justified commercial reasons the basic products containing tracers cannot be used by the purchaser, the successful tenderer should be allowed, under certain conditions, to rework those products. (20) In view of the current market situation and the reductions in the amount of aid fixed by tendering procedure during recent years, the tendering security should be reduced. (21) Sold butter should, in principle, be under supervision from the time it leaves storage until it is incorporated into final products as defined. A distinction should be made between the supervision measures designed to ensure that subsidised products are not used for purposes other than their intended use according to whether or not the butter contains tracers and according to the quantities used and the size of the establishments using the products. Adequate supervision measures should also be adopted for milkfat, butter and cream intended for the manufacture of concentrated butter, including checks to ensure that those products do not contain fats other than butterfat. (22) Disposal measures may include the grant of aid for concentrated butter intended for direct consumption. To ensure that such aid is fixed at the level which is strictly necessary and to supervise the quantities concerned effectively, a standing invitation to tender procedure should be used, which will also ensure equal access for interested operators. Moreover, aid should be granted only for butter offering a high standard of health protection. (23) Steps should be taken to ensure differentiation at all stages of marketing between concentrated butter intended for direct consumption and other types of butter. To that end, provisions should be adopted concerning the composition and description of concentrated butter. In order to ensure compliance with the aims of this Regulation, a time limit should be fixed for processing the butter and the cream into concentrated butter and for packing. (24) A system of checks should be applied to ensure that concentrated butter intended for direct consumption is not used for other purposes and having regard to the specific character of the operation, particularly in connection with the manufacture of concentrated butter, the parties concerned should be required to keep stock records. However, such checks should end at the stage immediately preceding taking-over by the retail sector. (25) So that butter can be purchased at a reduced price, in particular by non-profit-making institutions and organisations, detailed rules should be laid down for the grant of aid for butter purchased by such bodies. However, aid should be granted only for butter meeting certain quality criteria and offering a high standard of health protection. (26) For supervision reasons, the aid should be limited to butter purchased in the Member State of the beneficiary from an approved supplier in that Member State. To facilitate supervision, the marking to be shown on packs of butter qualifying for aid should be specified. (27) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: INDEX CHAPTER I General provisions (Articles 1-3) CHAPTER II Sale of intervention butter at reduced prices and grant of aid for butter, concentrated butter and cream for use in the manufacture of pastry products, ice-cream and other foodstuffs SECTION 1 Definitions (Article 4) SECTION 2 Eligibility for aid (Article 5) SECTION 3 Requirements relating to the use and incorporation of intervention butter, butter, concentrated butter and cream (Articles 6-11) SECTION 4 Approval (Articles 12-15) SECTION 5 Tendering procedures (Articles 16-30) SECTION 6 Sale of intervention butter under the tendering procedure (Articles 31-32) SECTION 7 Granting of aid under the tendering procedure (Articles 33-35) SECTION 8 Checks (Articles 36-45) SECTION 9 Reporting requirements (Article 46) CHAPTER III Grant of aid by tendering procedure for concentrated butter intended for direct consumption in the Community SECTION 1 Definitions and eligibility conditions (Articles 47-48) SECTION 2 Tendering procedure (Articles 49-58) SECTION 3 Requirements concerning incorporation (Articles 59-62) SECTION 4 Approval (Articles 63-65) SECTION 5 Checks and reporting requirements (Articles 66-70) CHAPTER IV Aid for the purchase of butter by non-profit-making institutions and organisations SECTION 1 Definitions and eligibility conditions (Articles 71-73) SECTION 2 Aid, implementation, checks and reporting (Articles 74-83) CHAPTER V Repeal and final provisions (Articles 84-86) CHAPTER I GENERAL PROVISIONS Article 1 This Regulation lays down rules for: (a) the sale at reduced prices of intervention butter bought in under Article 6(2) of Regulation (EC) No 1255/1999 and taken into storage before 1 January 2003 and intended for use in the manufacture of pastry products, ice-cream and other foodstuffs defined as final products in Article 4(1) of this Regulation; (b) the grant of aid for: (i) using butter, concentrated butter and cream intended for use in the manufacture of pastry products, ice-cream and other foodstuffs defined as final products in Article 4(1); (ii) concentrated butter intended for direct consumption in the Community; (iii) the purchase of butter by non-profit-making institutions and organisations. Article 2 The intervention butter referred to in Article 1(a) shall be sold at reduced prices and the aid referred to in Article 1(b)(i) and (ii) shall be granted both by means of a standing invitation to tender organised by each intervention agency. Article 3 The expenditure incurred by the measures provided for in Article 1 shall be regarded as intervention intended to stabilise the agricultural market within the meaning of Article 1(2)(b) of Council Regulation (EC) No 1258/1999 (10). CHAPTER II SALE OF INTERVENTION BUTTER AT REDUCED PRICES AND GRANT OF AID FOR BUTTER, CONCENTRATED BUTTER AND CREAM FOR USE IN THE MANUFACTURE OF PASTRY PRODUCTS, ICE-CREAM AND OTHER FOODSTUFFS SECTION 1 DEFINITIONS Article 4 1. For the purposes of this Chapter, the following definitions shall apply: (a) final products means products falling within one of the CN codes listed in Annex I, broken down by formula A and B as defined in that Annex; (b) intermediate products means: (i) products other than those falling within CN codes 0401 to 0406 and other than mixtures referred to in Annex II, (ii) products falling within CN code ex 0405 10 30 with a butterfat content of 82 % or more, manufactured exclusively from concentrated butter referred to in Article 5 or Article 7, with or without the addition of cream, at an establishment approved for that purpose in accordance with Article 13, on condition that tracers referred to in Article 8(1) have been added to those intermediate products; (c) manufacturing batch means a quantity of intermediate or final products manufactured from intervention butter, butter or concentrated butter or cream identified in relation to all or part of a tender referred to in Article 20; (d) tonne of butter equivalent means one tonne of butter with a milkfat content of 82 %, 0,82 tonnes of concentrated butter or 2,34 tonnes of cream. 2. For the purposes of this Chapter, except as regards Articles 10, 13, 14 and 15 and Section 8, the Belgo-Luxembourg Economic Union shall be regarded as a single Member State. SECTION 2 ELIGIBILITY FOR AID Article 5 1. Only the following may qualify for aid: (a) butter produced directly and exclusively from pasteurised cream which meets the requirements laid down in Article 6(3) of Regulation (EC) No 1255/1999 and the requirements of the national quality class set out in Annex V to Commission Regulation (EC) No 2771/1999 (11) in the Member State of manufacture and whose packaging is marked accordingly; (b) concentrated butter, fractionated or not, entirely obtained from cream, butter and/or milkfat falling within CN code ex 0405 90 10; (c) cream within the meaning of Article 6(6) of Regulation (EC) No 1255/1999, falling within CN codes ex 0401 30 39 or ex 0401 30 99, with a fat content of 35 % or more and directly and exclusively used in the final products referred to in formula B in Annex I to this Regulation; (d) the intermediate products referred to in Article 4(1)(b)(ii). Butter, concentrated butter, cream and the intermediate products referred to in the first subparagraph shall meet the requirements of Directive 92/46/EEC, in particular as regards preparation in an approved establishment and compliance with the health marking requirements specified in Section A of Chapter IV of Annex C to that Directive. 2. In order for concentrated butter referred to in point (b) of the first subparagraph of paragraph 1 to qualify for aid, the concentrated butter and, where applicable, the milkfat used in its manufacture must have been produced in an establishment approved in accordance with Article 13 and must meet the requirements set out in Annex III. The milkfat must have been produced not more than six months before its use in the manufacture of concentrated butter under this Regulation. SECTION 3 REQUIREMENTS RELATING TO THE USE AND INCORPORATION OF INTERVENTION BUTTER, BUTTER, CONCENTRATED BUTTER AND CREAM Article 6 1. The intervention butter, butter or concentrated butter shall be incorporated, exclusively and notwithstanding any intermediate products as referred to in Article 10, into final products in one of the following ways: (a) after adding the tracers referred to in Article 8(1): (i) after processing the intervention butter into concentrated butter, in accordance with Article 7; or (ii) without further processing; (b) by using, at the establishment where incorporation into the final products is effected, a minimum of five tonnes per month or 45 tonnes per 12-month period of butter-equivalent or the same quantities in intermediate products: (i) after processing the intervention butter into concentrated butter, in accordance with Article 7; or (ii) without further processing. The cream shall be incorporated, directly and exclusively into final products referred to in Annex I, formula B, in one of the ways referred to in the first subparagraph of this paragraph. 2. Further processing of final products shall be permitted only if the products obtained fall within one of the CN codes referred to in Annex I. Article 7 Where the intervention butter is to be processed into concentrated butter, fractionated or not, all the butter awarded to the tenderer shall be processed into concentrated butter meeting the requirements set out in Annex III and shall produce at least 100 kilograms of concentrated butter per 122,5 kilograms of intervention butter used. Article 8 1. Where the incorporation procedure used is that provided for in Article 6(1)(a), the following shall be added, to the exclusion of any other products, in such a way that they are evenly distributed, according to the minimum quantities prescribed: (a) if the intervention butter, butter or concentrated butter is to be incorporated into products corresponding to formula A in Annex I (hereinafter called formula A), the tracers listed in Annex IV; (b) if the intervention butter, butter or concentrated butter is to be incorporated into products corresponding to formula B in Annex I (hereinafter called formula B), the tracers listed in Annex V; (c) in the case of cream, the tracers listed in Annex VI. In the case of concentrated butter, the tracers referred to in points (a) and (b) of the first subparagraph shall be added during or immediately after manufacture, in the same establishment. 2. Where, for example because of uneven distribution or the incorporation of insufficient quantities, the content of each of the tracers referred to in Annexes IV and V and in point 1 of Annex VI is found to be more than 5 % but less than 30 % below the minimum quantities prescribed, then 1,5 % of the processing security referred to in Article 28 shall be forfeited or the aid shall be reduced by 1,5 % for each percentage point below the prescribed minimum quantities. If the content of each of those tracers is found to be equal or more than 30 % below the minimum quantities prescribed, then, in the case of intervention butter, the processing security referred to in Article 28 shall be forfeited and, in the case of products referred to in Article 5(1), the aid shall not be paid. The first subparagraph shall not apply in the case of organoleptic tracers if the products referred to in points I(a) and II(a) of Annex IV, points I(a) and II(a) of Annex V and point 1(a) of Annex VI are added in such quantities that their flavour, colour or aroma can be perceived up to the stage of incorporation into final products or, where applicable, into intermediate products as referred to in Article 10. For the granting of aid, where the content of the tracer triglyceride of enanthic acid referred to in points I(b) and II(b) of Annex IV and point 1(b) of Annex VI exceeds the quantities prescribed by more than 20 %, no aid shall be paid for the total quantity of this tracer. The content and quantity of the tracer shall be calculated on the basis of the arithmetic mean of the values found in the samples taken. 3. The competent body designated by the Member State shall ensure that the requirements as to composition and characteristics, in particular the degree of purity, of the products listed in Annexes IV, V and VI, have been complied with in accordance with Commission Regulation (EC) No 213/2001 (12). Article 9 1. Where the butter is manufactured in one establishment and then the tracers are added or the butter, with or without the addition of tracers, is incorporated at an intermediate stage into products other than final products in a different establishment, the butter shall be packaged prior to such operations in accordance with Article 5(1)(a). Where all these operations are carried out in the same establishment, prior packaging of the butter shall not be required. 2. If the manufacture of concentrated butter as referred to in Article 5(1)(b), with or without the addition of tracers, or the processing of intervention butter into concentrated butter in accordance with Article 7, or the addition of tracers to butter or cream, as the case may be, takes place in an establishment other than that where it is incorporated into final products or, where applicable, into intermediate products as referred to in Article 10, then the concentrated butter, intervention butter, butter or cream shall be put up in sealed packages, weighing not less than 10 kilograms net for concentrated butter or butter, without prejudice to any subpackaging, and not less than 25 kilograms net for cream. Concentrated butter and cream may also be transported in tankers or containers. Before incorporation into final products, the concentrated butter may be repackaged in sealed packages as provided for in this Article at an establishment approved for that purpose in accordance with Article 13. 3. Packages referred to in paragraph 2 shall bear in clearly visible and legible characters a reference to this Regulation and the intended use (formula A or formula B), and a reference to the number of the tendering procedure (a code may be used), to be indicated on the original packaging, so that the competent body can verify compliance with the deadline for incorporation, and: (a) for concentrated butter, one or more of the entries listed in Annex VII(1)(a), with the words to which tracers have been added if the concentrated butter contains tracers; (b) for intervention butter and butter to which tracers have been added, one or more of the entries listed in Annex VII(1)(b); (c) for cream to which tracers have been added, one or more of the entries listed in Annex VII(1)(c). 4. Milkfat produced beforehand in an establishment approved in accordance with Article 13 and intended for use in the manufacture of concentrated butter as referred to in point (b) of the first subparagraph of Article 5(1) shall be put up in sealed packaging weighing not less than 10 kilograms net bearing, in clearly visible and legible letters: (a) a reference to the number of the establishment and the date of production, so that the competent body can verify compliance with the six-month time limit referred to in Article 5(2) and the requirements set out in Annex III; (b) one or more of the entries listed in Annex VII(1)(d). Provided that its origin can be identified, milkfat may also be stored and transported in tankers or containers. Article 10 1. Intervention butter, butter and concentrated butter, with or without added tracers, may be incorporated at an intermediate stage into products other than final products and in an establishment other than that of final processing. In such cases, the processing establishment and the intermediate products must be approved in accordance with Article 13. Approval shall be granted on the basis of an application specifying in particular the composition and butterfat content of the products manufactured and showing that incorporation into such intermediate products is justified for the manufacture of the final products. 2. Where the intermediate products obtained are held by a resale establishment, that establishment shall undertake, under the terms of the contract of sale for those products: (a) to keep accounts showing, for each delivery, the name(s) and address(es) of the establishment(s) of final processing or, failing this, the first consignees in the Member State and, where applicable, the first consignees in other Member States, together with the corresponding quantities sold; (b) to ensure that the conditions of Articles 11 and 39 are met. 3. Without prejudice to any subpackaging, intermediate products shall be put up in sealed packages weighing not less than 10 kilograms net or shall be transported in tankers or containers. However, products of low density such as foamed products may be put up in sealed packaging weighing not less than five kilograms net without prejudice to any subpackaging. Packages shall bear, in addition to the intended use (formula A or formula B) and, where applicable, the words to which tracers have been added, one or more of the entries listed in Annex VII(2) and, in the case of products referred to in Article 4(1)(b)(ii), reference to the number of the tendering procedure (a code may be used) so that the competent body can verify compliance with the deadline for incorporation. Article 11 The products referred to in Article 5 and the intervention butter sold in accordance with Section 6 shall be processed and incorporated into final products in the Community within a period of four months following the month of the closing date for the submission of tenders in response to the individual invitation to tender, fixed in Article 16(3). SECTION 4 APPROVAL Article 12 The manufacture of milkfat and concentrated butter as referred to in point (b) of the first subparagraph of Article 5(1), the processing of intervention butter into concentrated butter as referred to in Article 7, the addition of tracers as referred to in Article 8, the repackaging of concentrated butter as referred to in the second subparagraph of Article 9(2), the incorporation into intermediate products as referred to in Article 10 and, where the incorporation procedure used is that provided for in Article 6(1)(b), the incorporation of intervention butter, butter, concentrated butter, intermediate products and cream into final products shall all be carried out in establishments approved in accordance with Article 13. Article 13 1. Establishments may not be approved unless: (a) they possess suitable technical plant; (b) where applicable, they have been approved under Article 10 of Directive 92/46/EEC; (c) they are capable of processing or incorporating at least five tonnes of butter per month, or 45 tonnes per 12-month period, or the equivalent in concentrated butter or cream, or, where applicable, intermediate products; (d) they give a written undertaking to process or incorporate the quantities referred to in point (c); (e) they have premises on which any stocks of non-butter fat can be stored separately and identified as such; (f) they undertake to keep permanent records and supporting documents showing the quantities, composition and supplier of the fats used and the quantities, composition and butterfat content of the products obtained, and, except for establishments marketing final products at the retail stage, the date on which the products leave the establishment and the names and addresses of their holders, supported by references to delivery orders and invoices; (g) in the case of the manufacture of milkfat for use in the manufacture of concentrated butter, they undertake to keep records as specified by the competent body of each Member State, showing the quantities of butter and cream used and their supplier, the quantities of milkfat obtained and the identification and date of production and removal of each batch, identified in relation to their manufacturing programme as referred to in point (h); (h) they undertake to forward their manufacturing programme for each tender as provided for in Articles 20 to 23 and their manufacturing programme for milkfat for use in the manufacture of concentrated butter as referred to in point (b) of the first subparagraph of Article 5(1) to the body responsible for the checks referred to in Section 8, in accordance with the procedures laid down by each Member State; (i) they undertake to forward to the competent body the data concerning them as referred to in the models set out in Annexes VIII to XII, in accordance with detailed rules to be laid down by each Member State. Where the competent body decides, as a result of the inspections referred to in Section 8, to carry out intensive checks at least once a month, Member States may accept manufacturing programmes as referred to in point (h) of the first subparagraph which do not bear a reference to the tender. 2. Establishments which process different products benefiting from aid or price reductions under different Community schemes shall also undertake: (a) to keep separately the records referred to in point (f) of the first subparagraph of paragraph 1; (b) to process those products successively. At the request of the establishment concerned, Member States may waive the obligation provided for in point (b) of the first subparagraph if the establishment possesses premises ensuring proper separation and identification of any stocks of the butter in question. Article 14 Separate approvals bearing a serial number shall be issued by the Member States on whose territories each of the following are performed: (a) the manufacture of concentrated butter as referred to in point (b) of the first subparagraph of Article 5(1) or the manufacture of milkfat, as the case may be; (b) the addition of tracers to intervention butter, butter or cream; (c) incorporation into intermediate products; (d) where the incorporation procedure used is that provided for in Article 6(1)(b), incorporation into final products; (e) the processing of intervention butter into concentrated butter, in accordance with Article 7; (f) the repackaging of concentrated butter in accordance with the second subparagraph of Article 9(2). Article 15 1. Approval shall be withdrawn if the conditions laid down in points (a), (b), (c) and (e) of the first subparagraph of Article 13(1) are no longer satisfied. At the request of the establishment concerned, approval may be restored after a period of six months, following a detailed inspection which concludes that the conditions are satisfied. 2. If an establishment is found not to have complied with one of its undertakings referred to in points (d), (f), (g) and (h) of the first subparagraph of Article 13(1) or any other obligation arising from this Regulation, then, except in cases of force majeure, approval shall be suspended for a period of one to twelve months, depending on the seriousness of the irregularity. At the end of that period, approval may be restored only where the establishment enters into a new undertaking in accordance with points (d), (f), (g) and (h) of the first subparagraph of Article 13(1). Member States may decide not to impose suspension as referred to in the first subparagraph if it is established that the irregularity was not committed deliberately or through serious negligence and that its consequences are marginal. SECTION 5 TENDERING PROCEDURES Article 16 1. Notice of a standing invitation to tender shall be published in the Official Journal of the European Union at least eight days before the first closing date for the submission of tenders. 2. During the period of validity of the standing invitation to tender, intervention agencies shall issue individual invitations to tender indicating in particular the address for the submission of tenders and the closing date. 3. The time limit for the submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the second and fourth Tuesday of the month except for the second Tuesday of August and the fourth Tuesday of December. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. 4. On the closing day referred to in paragraph 3, the Member States shall send the Commission a summary table indicating the quantities and amounts offered by tenderers in compliance with this Section. If no offers have been submitted, Member States communicate this to the Commission within the same time limit. However, for sales of butter from intervention this communication is only required if butter is available for sale in the Member State concerned. Article 17 The intervention agency shall specify in the individual notice of invitation to tender provided for in Article 16(2), for the intervention butter stocks it holds: (a) the location of the cold stores where the butter intended for sale is held; (b) the quantity of intervention butter for sale in each store. Article 18 1. Intervention agencies shall make available to prospective tenderers on request an up-to-date list of the cold stores where the butter put up for tender is stored and the corresponding quantities, as provided for in Article 17(b). Intervention agencies shall also publish updated lists at regular intervals, in an appropriate form to be specified in the notices of invitation to tender. 2. When transmitting the information referred to in Article 16(4), intervention agencies shall notify the Commission of the quantities of butter available for sale. Article 19 Intervention agencies shall take the necessary steps to enable prospective tenderers to examine samples of the butter for sale, at their own expense, before tendering. Article 20 Tenders shall be submitted in writing either by registered post or delivery by hand to the intervention agency against proof of receipt, or by any other written means of telecommunication. Article 21 1. Tenders shall be valid only if: (a) they relate to a single product (intervention butter, cream or butter or concentrated butter), with a uniform fat content in the case of butter (82 % or more, or 80 % or more but less than 82 %) intended for the same use (formula A or formula B) and subject to the same incorporation procedure in accordance with Article 6; (b) they relate to a quantity of at least 5 tonnes of butter, 12 tonnes of cream or 4 tonnes of concentrated butter or, if the quantity available in a store is less, to that quantity; (c) they are accompanied by a written undertaking from the tenderer to incorporate the intervention butter, butter or concentrated butter or cream, or cause it to be incorporated, into final products in accordance with Article 6; (d) without prejudice to Article 28(5), tenderers include a declaration to the effect that they agree to forgo any claim as to the quality and characteristics of any intervention butter awarded to them; (e) proof is furnished before expiry of the period set for the submission of tenders that the tenderer has lodged a tendering security as referred to in Article 27(1) for the relevant individual tendering procedure. 2. The undertakings and declarations referred to in points (c) and (d) of paragraph 1 forwarded initially to the intervention agency shall be tacitly renewed for subsequent tenders until that arrangement is expressly terminated by the tenderer or the intervention agency finds that the undertakings have not been complied with, on condition that: (a) the original tender stipulates that the tenderer intends to avail itself of the provisions of this paragraph; (b) subsequent tenders refer to this paragraph and to the date of the original tender. 3. No tender may be withdrawn after expiry of the time limit specified in Article 16(3) for the specific invitation to tender concerned. Article 22 1. Tenders relating to the sale of intervention butter shall be submitted to the intervention agency holding the butter. 2. Tenders shall contain: (a) the name and address of the tenderer; (b) the quantity applied for; (c) the intended use of the butter (formula A or formula B), the incorporation procedure chosen in accordance with Article 6(1) and, where applicable, the manufacture of intermediate products referred to in Article 4(1)(b)(ii); (d) the price offered per 100 kilograms of butter, exclusive of internal taxes, ex cold store, expressed in euro; (e) where appropriate, the Member State on whose territory the butter is to be incorporated into final products or processed into concentrated butter, tracers are to be added to the butter or intermediate products are to be manufactured; (f) where appropriate, the cold store in which the butter is held and, optionally, an alternative store; (g) where appropriate, an indication of the kind of butter referred to in Article 4(6)(e) of Regulation (EC) No 2771/1999 (sweet or other) for which the offer is being submitted. Article 23 1. Tenders relating to the grant of aid shall be submitted: (a) where the incorporation procedure used is that provided for in Article 6(1)(a), to the intervention agency of the Member State in whose territory tracers are to be added; (b) where the incorporation procedure used is that provided for in Article 6(1)(b), to the intervention agency of the Member State in whose territory the first of the following operations is to be carried out: (i) manufacture of concentrated butter, (ii) incorporation of butter into intermediate products, (iii) incorporation of butter or cream into final products. 2. Tenders shall contain: (a) the name and address of the tenderer; (b) the quantity of cream, butter or concentrated butter, where appropriate including tracers, for which aid is requested and, in the case of butter, the minimum fat content; (c) the intended use (formula A or formula B), the incorporation procedure chosen in accordance with Article 6(1) and, where applicable, the manufacture of intermediate products referred to in Article 4(1)(b)(ii); (d) the proposed amount of aid per 100 kilograms of cream, butter or concentrated butter, expressed in euro, taking account, where applicable, of the weight of the tracers referred to in Annexes IV, V and VI. Article 24 1. Successful tenderers shall: (a) carry out or cause to be carried out on their behalf and at their expense the operations relating to the manufacture of concentrated butter as referred to in point (b) of the first subparagraph of Article 5(1), the processing of intervention butter into concentrated butter in accordance with Article 7, and the addition of tracers, and shall comply with the undertaking referred to in Article 21(1)(c); (b) keep accounts: (i) showing, for each delivery of intervention butter, butter, concentrated butter, cream or intermediate products, the names and addresses of the purchasers and the corresponding quantities, specifying their intended use (formula A or formula B); (ii) specifying either the time limit for incorporation referred to in Article 11 or the number of the tendering procedure, which may be in code; (c) keep separate accounts for each aid scheme, if they process products benefiting from aid or price reductions under different Community schemes; (d) include clauses in each contract for the sale of intervention butter, butter, concentrated butter, cream or intermediate products requiring the purchaser: (i) in the case of the manufacture of intermediate products, to comply with the requirements set out in Article 4(1)(b)(ii) and the conditions laid down in Article 10; (ii) to comply, where appropriate, with the undertaking referred to in Article 21(1)(c); (iii) to incorporate the products into final products within the period laid down in Article 11, specifying the intended use (formula A or formula B); (iv) where applicable, to keep accounts as referred to in point (b); (v) to comply with Article 13; (vi) to keep records as referred to in Article 13(1)(f) and (g) where products containing tracers are incorporated into final products or in the case of final users referred to in Article 42 to keep documents showing all quantities of butter fats purchased; (vii) to forward to the competent body the data concerning them as referred to in the models set out in Annexes VIII to XII, in accordance with detailed rules to be laid down by the Member State of the purchaser; (viii) where applicable, to provide the competent authority with the manufacturing programme. The obligation provided for in point (d) of the first subparagraph shall be deemed to be fulfilled if each sales contract contains a reference to compliance with that point. 2. Successful tenderers who manufacture the final products shall keep records as referred to in Article 13(1)(f) and (g) and forward their manufacturing programmes in accordance with Article 13(1)(h). Article 25 1. A minimum selling price shall be fixed for intervention butter and maximum aid shall be fixed for cream, butter and concentrated butter in the light of the tenders received in response to each individual invitation to tender and in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1255/1999. The price or aid thus fixed may vary according to: (a) the intended use (formula A or formula B); (b) the fat content of the butter; (c) the incorporation procedure to be used in accordance with Article 6(1) of this Regulation. The minimum selling price may vary according to the location of the quantities of butter offered for sale. Where the intervention butter is purchased, or aid is applied for with a view to the manufacture of intermediate products referred to in Article 4(1)(b)(ii), the minimum selling price paid for the intervention butter and the maximum amount of aid granted for those intermediate products shall correspond respectively to the minimum selling price and the maximum amount of aid fixed as referred to in Article 26 for butter with a fat content of 82 % or more to which tracers have been added. 2. A decision may be taken in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1255/1999 that no award shall be made in respect of an invitation to tender. Article 26 1. Tenders shall be rejected if the price offered for the intervention butter is lower than the minimum price or if the amount of aid proposed exceeds the maximum amount of aid fixed, due regard being had to the intended use, the fat content of the butter or concentrated butter in question and the incorporation procedure. 2. Without prejudice to paragraph 1, successful tenderers shall be those offering the highest price. The competent intervention agency shall sell intervention butter on the basis of the date on which it entered storage, starting with the oldest butter among the total available quantity or among the available quantity of sweet or other butter, and, where applicable, in the cold store(s) named by the operator. 3. If the quantity available in the store in question is not exhausted, contracts for the remaining quantity shall be awarded to the other tenderers according to the prices offered, starting with the highest price. Where the remaining quantity is one tonne or less, that quantity shall be offered to the successful tenderers on the same terms as quantities already awarded to them. Where acceptance of a tender would lead to a contract being awarded for more butter than is available at the cold store in question, a contract shall be awarded to the tenderer concerned only for the quantity available. The intervention agency may designate other cold stores from which the quantity specified in the tender is to be made up. However, the tenderer may refuse such designation if the tender indicates a cold store in accordance with Article 22(2)(f). Where, in respect of a single cold store, acceptance of two or more tenders offering the same prices for the same intended uses for the butter and the same method of incorporation would lead to contracts being awarded in excess of the quantity available, awards shall be made by dividing the quantity available in proportion to the quantities tendered for. However, should such a division lead to the award of quantities of less than five tonnes, awards shall be made by drawing lots. 4. Rights and obligations arising in connection with the invitation to tender shall not be transferable. Article 27 1. The tenderer shall lodge a tendering security for the relevant individual tendering procedure before expiry of the period set for the submission of tenders. 2. The tendering security shall be lodged in the Member State in which the tender is submitted. However, in the context of the sale of intervention butter, if the tender states, in accordance with Article 22(2)(e), that incorporation of the butter into final products or, where applicable, manufacture of concentrated butter or addition of tracers to butter, or manufacture of intermediate products, will take place in a Member State other than the Member State in which the tender has been submitted, the security may be lodged with the competent authority designated by the other Member State, which shall issue to the tenderer the proof referred to in Article 21(1)(e). In such cases, the intervention agency concerned shall inform the competent authority of the other Member State of the circumstances entailing release or forfeiture of the security. 3. The tendering security shall be EUR 100 per tonne. 4. The tendering security shall be released immediately if the tender is not accepted. 5. The primary requirements within the meaning of Article 20(2) of Regulation (EEC) No 2220/85, compliance with which shall be ensured by the lodging of the tendering security, shall be maintenance of the tender after the closing date for the submission of tenders and, as the case may be: (a) for intervention butter, the lodging of a processing security as referred to in Article 28 of this Regulation and payment of the amount referred to in Article 31(2); (b) for the products referred to in Article 5 of this Regulation: (i) compliance with the requirements referred to in that Article; (ii) where the incorporation procedure used is that provided for in Article 6(1)(a), the lodging of a processing security as referred to in Article 28 or, where the second subparagraph of Article 34 applies, incorporation into final products; (iii) where the incorporation procedure used is that provided for in Article 6(1)(b), incorporation into final products. Article 28 1. At the same time as the minimum selling price(s) or maximum amount(s) of aid is/are fixed and under the procedure referred to in Article 42(2) of Regulation (EC) No 1255/1999, the amount(s) of the processing security shall be fixed per 100 kilograms by reference either to the difference between the intervention price of butter and the minimum prices fixed or to the amounts of aid. 2. The purpose of the processing security shall be to ensure performance of the primary requirements within the meaning of Article 20(2) of Regulation (EEC) No 2220/85 concerning either: (a) in the case of intervention butter: (i) compliance with the requirements of Article 7 of this Regulation for the processing of butter into concentrated butter and the addition of tracers, where applicable, or the addition of tracers to the butter, (ii) the incorporation of the butter or concentrated butter, to which tracers have or have not been added, into final products; or (b) in the case of the products referred to in Article 5 of this Regulation and where the incorporation procedure used is that provided for in Article 6(1)(a), incorporation into final products. The processing security shall be lodged in the Member State where the tender is submitted, in the case of aid, and in the Member State in which processing is to be commenced or carried out in the case of intervention butter. 3. The proof required for the purposes of releasing the processing security shall be produced for the competent agency designated by the Member State within 12 months of the expiry of the period laid down in Article 11. 4. Except in cases of force majeure, where the time limit for incorporation into final products fixed in Article 11 is exceeded by less than 60 days, EUR 6 per tonne of butter equivalent shall be forfeited from the processing security each day. At the end of that 59-day period, the remaining amount shall be reduced by 15 % and hereafter by 2 % for each additional day. 5. Where the primary requirements referred to in paragraph 2(a) of this Article are not complied with within the time limits laid down in Article 11 because the intervention butter is found to be unfit for consumption, any processing securities shall nevertheless be released, with the agreement of the Commission, once appropriate action has been taken under the supervision of the authorities of the Member State concerned. Article 29 1. For imperative and duly substantiated commercial reasons, a change in the intended use or incorporation method for the entire quantity of the tender referred to in Article 20 shall be authorised by the intervention agency, under its supervision and in compliance with this Regulation. Where the incorporation procedure used is that provided for in Article 6(1)(a), such authorisation must be obtained before tracers are added. Where the minimum selling price or the maximum level of aid referred to in Article 25(1), as the case may be, are identical for formula A and formula B, at the tenderer's request a change in the intended use between the two formulas for the entire quantity of the tender referred to in Article 20 may be authorised by the competent authority, under its supervision and in compliance with this Regulation. 2. If, for duly substantiated commercial reasons, the primary requirements referred to in Article 28(2)(a)(ii) or (b) are not complied with for products to be incorporated using the procedure provided for in Article 6(1)(a), the competent agency may authorise the tenderer, at the latter's request within the period laid down in Article 11, to rework those products under its supervision and in compliance with this Regulation, in the same establishment approved for adding tracers, provided there is no change from the intended use or the incorporation procedure mentioned in the tender. In such cases, 15 % of the processing security referred to in Article 28 shall be forfeited or the aid shall be reduced by 15 %. Article 30 In the event of failure to comply with a subordinate requirement, 15 % of the processing security referred to in Article 28 shall be forfeited or the aid shall be reduced by 15 %. SECTION 6 SALE OF INTERVENTION BUTTER UNDER THE TENDERING PROCEDURE Article 31 1. The intervention agency shall immediately inform tenderers of the outcome of their participation in the individual invitation to tender. 2. Before removing the butter and within the period specified in Article 32(2), successful tenderers shall pay the intervention agency an amount corresponding to their tender for the quantity which they intend to remove from store and shall lodge a processing security as referred to in Article 28. 3. Except in cases of force majeure, if the successful tenderer has not complied with paragraph 2 of this Article within the specified period the tendering security referred to in Article 27(1) shall be forfeited and the sale of the quantities involved shall be cancelled. Article 32 1. When the amount referred to in Article 31(2) has been paid and a processing security as referred to in Article 28 has been lodged, the intervention agency shall issue a removal warrant indicating: (a) the quantity for which the conditions referred to in Article 31(2) have been satisfied and the tender to which it relates identified by a serial number; (b) the cold store where the butter is stored; (c) the final date for removal of the butter; (d) the final date for incorporation into final products; (e) the incorporation procedure selected in accordance with Article 6(1); (f) the intended use (formula A or formula B). 2. Successful tenderers shall remove the butter awarded to them within 45 days of the closing date for the submission of tenders. Removal may take place in instalments. If the payment referred to in Article 31(2) has been made and the processing security referred to in Article 28 has been lodged but the butter has not been removed within the period specified in the first subparagraph of this paragraph, the successful tenderer shall bear the cost and risk of storing the butter with effect from the day following the date referred to in paragraph 1(c) of this Article. 3. The butter shall be handed over by the intervention agency in packages bearing a clear and legible indication of this Regulation, the intended use (formula A or formula B) and the incorporation procedure selected in accordance with Article 6(1). The butter shall remain in its original packaging until the start of the incorporation procedure in accordance with Article 6(1). SECTION 7 GRANTING OF AID UNDER THE TENDERING PROCEDURE Article 33 1. The intervention agency shall immediately inform tenderers of the outcome of their participation in the individual invitation to tender. 2. The notification to successful tenderers provided for in paragraph 1 shall include the following information in particular: (a) the amount of aid awarded for the quantity of butter, concentrated butter or cream concerned and the tender to which it relates, identified by a serial number; (b) where applicable, the amount of the processing security referred to in Article 28; (c) the final date for incorporation into final products; (d) the incorporation procedure selected in accordance with Article 6(1) and the intended use (formula A or formula B). Article 34 Aid shall be paid to successful tenderers only on condition that proof has been provided, within 12 months of the final date laid down in Article 11: (a) in the case of butter: (i) that it has been manufactured in accordance with the requirements laid down in Article 5(1); (ii) that it has been incorporated into final products within the period laid down in Article 11 or, where the incorporation procedure used is that provided for in Article 6(1)(a), that tracers have been added in accordance with Article 8(1) and the processing security referred to in Article 28 has been lodged; (b) in the case of concentrated butter: (i) that it has been manufactured in accordance with the requirements set out in Article 5; (ii) that it has been incorporated into final products within the period laid down in Article 11 or, where the incorporation procedure used is that provided for in Article 6(1)(a), that tracers have been added in accordance with Article 8(1) and the processing security referred to in Article 28 has been lodged; (c) in the case of cream: (i) that it has been manufactured in accordance with the requirements laid down in Article 5(1); (ii) that it has been incorporated in the final products within the period laid down in Article 11 or, where the incorporation procedure used is that provided for in Article 6(1)(a), that tracers have been added in accordance with Article 8(1) and the processing security referred to in Article 28 has been lodged. However, the processing security referred to in Article 28 need not be lodged if the aid is claimed following completion of the checks provided for in Section 8 and if proof is supplied of incorporation into final products within the period laid down in Article 11. Article 35 1. Except in cases of force majeure, the aid shall be paid within 60 days of presentation to the intervention agency of the proof referred to in the first paragraph of Article 34, in proportion to the quantities for which such proof has been supplied. However, Member States may restrict payment of the aid to one application per month and per tendering procedure. 2. Except in cases of force majeure, where the period laid down in Article 11 is exceeded by less than 60 days, where the incorporation procedure used is that provided for in Article 6(1)(b), EUR 6 per tonne of butter equivalent per day shall be deducted from the aid. At the end of this 59-day period, the remaining amount of the aid shall be reduced by 15 %, and thereafter by 2 % for each additional day. 3. Where the successful tenderer has invoked force majeure to obtain payment of the aid, or where an administrative inquiry concerning entitlement to the aid has been initiated, payment shall not be made until entitlement to the aid has been established. SECTION 8 CHECKS Article 36 Member States shall undertake, in particular, the checks referred to in this Section, the cost of which they shall bear. Article 37 1. During the manufacture of concentrated butter as referred to in point (b) of the first subparagraph of Article 5(1), whether or not tracers are added, and during the manufacture of milkfat as referred to in Article 5(2), or during the processing of intervention butter into concentrated butter in accordance with Article 7, or during the addition of tracers to cream, intervention butter or butter, or during repackaging as referred to in the second subparagraph of Article 9(2), the competent agency shall carry out unannounced on-the-spot checks on the basis of the establishment's manufacturing programme referred to in Article 13(1)(h) in such a way that each tender referred to in Article 20 is checked at least once and, in the case of milkfat intended for use in the manufacture of concentrated butter, at least once a month. For quality control purposes, Member States may, after obtaining the Commission's consent, establish under their supervision a system of self-checking for certain approved establishments. 2. Checks shall entail physical sampling of the products obtained and examination of the butterfats used, where appropriate by physical sampling, and shall relate in particular to the conditions of manufacture and the quantity and composition of the product obtained depending on the butter or cream used and to the absence of non-milk fat in the products obtained or, where appropriate, in the butter fats used. 3. Checks shall be supplemented from time to time, at a frequency depending on the quantities processed but at least every six months, by a thorough and random inspection of the records referred to in Article 13(1)(f) and (g) and, where appropriate, the accounts referred to in Article 24(1)(b) and by verification of compliance with the conditions for approval of the establishment. Article 38 1. Unannounced on-the-spot checks on the incorporation of concentrated butter, intervention butter or butter into intermediate products in the establishments concerned shall be made on the basis of the manufacturing programme referred to in Article 13(1)(h) at a frequency depending on the quantities used, but at least once a month. Inspections shall relate in particular to the conditions in which the intermediate products are manufactured and compliance with the requirements regarding butterfat content as declared in accordance with the third subparagraph of Article 10(1), by means of: (a) scrutiny of the records provided for in Article 13(1)(f) to verify the composition as declared of the intermediate products manufactured; (b) examination of the butterfats used, where appropriate by physical sampling, verification of the absence of non-milk fat in the butterfats used and physical sampling of intermediate products to check their composition as indicated in those records; (c) checks on the input of butterfat and the output of intermediate products manufactured. 2. The checks referred to in paragraph 1 shall be supplemented by checks to ascertain whether the conditions for the approval of the establishment have been complied with and, where applicable, checks on the accounts referred to in Article 24(1)(b), and by detailed inspection of those records carried out: (a) by random sampling, where the incorporation procedure used is that provided for in Article 6(1)(a); (b) for each batch of intermediate products manufactured, where the incorporation procedure used is that provided for in Article 6(1)(b). Article 39 1. Unannounced on-the-spot checks shall be made on the use of intervention butter, butter, concentrated butter, cream or intermediate products in final products in the establishments concerned: (a) to examine the butterfats used, where appropriate with physical sampling, to verify the absence of non-milk fats and if necessary physical sampling of the final products to verify their composition; (b) to verify compliance with the use to which the product is to be put as stated in the tender, on the basis of the manufacturing recipes and either the records referred to in Article 13(1)(f) or the accounts referred to in Article 24(1)(b): (i) by random sampling, where the incorporation procedure used is that provided for in Article 6(1)(a), (ii) for each batch of final products manufactured, where the incorporation procedure used is that provided for in Article 6(1)(b). The checks referred to in points (a) and (b) of the first subparagraph shall be carried out at a frequency based on the quantities used but at least once per trimester where the incorporation procedure used is that provided for in Article 6(1)(a) if five tonnes or more of butter equivalent are incorporated in the establishment per month and at a frequency of at least once per month where the incorporation procedure used is that provided for in Article 6(1)(b). Establishments using five tonnes or more of butter equivalent per month in accordance with the incorporation procedure provided for in Article 6(1)(a) shall forward their manufacturing programme for each tender in accordance with the procedures laid down by the Member State. 2. Where the incorporation procedure used is that provided for in Article 6(1)(b), the checks referred to in paragraph 1 of this Article shall be supplemented periodically by checks to ascertain compliance with: (a) the conditions for the approval of the establishment provided for in Article 13; (b) the undertaking given under Article 21(1)(c). The application of the incorporation procedure provided for in Article 6(1)(b) may be suspended if the establishment has not complied with its undertaking under Article 21(1)(c). Once suspended, the application of the incorporation procedure may be resumed only at the request of the establishment concerned, accompanied by a written undertaking by the tenderer in accordance with Article 21(1)(c). Article 40 1. Where the incorporation procedure used is that provided for in Article 6(1)(b), the check referred to in Articles 38(2)(b) and 39(1)(b)(ii) shall be made per manufacturing batch. 2. Where the incorporation procedure used is that provided for in Article 6(1)(a), the check referred to in Articles 38(1), 38(2)(a) and 39(1)(b)(i) shall be made by identifying the quantities used in relation to tenders referred to in Article 20. Article 41 1. Where the incorporation procedure used is that provided for in Article 6(1)(a), the checks referred to in Article 39(1) shall be deemed to have been performed if the successful tenderers or, where applicable, the vendors submit a declaration by the final users or, where applicable, the final retailers, applicable to all sales, in which the latter: (a) confirm their undertaking of incorporation into final products, as referred to in Article 24(1)(d)(iii) and set out in the sales contract; (b) state that they are aware of the penalties, laid down now or in the future by the Member State, which they may incur if any checks which the public authorities may perform reveal that they have not fulfilled the undertaking referred to in point (a). 2. Where the undertaking referred to in paragraph 1(a) is not complied with, if the aid has already been paid and the security released, a sum equal to the amount of the processing security referred to in Article 28 shall be paid to the intervention agency for the quantities concerned. Article 42 Article 41 shall apply only if the final users or, where applicable, the final retailers undertake in writing to purchase over a 12-month period not more than 12 tonnes of butter equivalent, including, where relevant, not more than 14 tonnes of cream or the same quantity of butter or concentrated butter in intermediate products. Checks shall be carried out in order to ensure that the maximum quantity per 12 months is respected. Article 41 shall no longer apply to final users or final retailers who have not complied with the undertaking referred to in the first paragraph of this Article. However, if the competent authority deems it justified, it may approve a further undertaking by a final user or retailer who has so requested in writing, setting out the reasons for their non-compliance with the previous undertaking. Such approval may take effect only after a period of 12 months following the request. In the meantime, the checks provided for in Article 39(1) shall be carried out. Article 43 Member States shall regularly check compliance with the obligations provided for in Article 13(1)(i) and Article 24(1)(d)(vii) by verifying the data forwarded. Article 44 Checks carried out under this Section shall be the subject of an inspection report specifying the date of the check, its duration, and the operations carried out. Article 45 1. Commission Regulation (EEC) No 3002/92 (13) shall apply mutatis mutandis to the products referred to in this Chapter, save as otherwise provided for herein. The control measures provided for in Article 2 of Regulation (EEC) No 3002/92 shall also apply to the products referred to in Article 5 of this Regulation from the beginning of the tracing operations referred to in Article 8 of this Regulation or, in the case of concentrated butter to which no tracers have been added, from the date of manufacture or, in the case of butter to which no tracers have been added, incorporated into intermediate products, from the date of incorporation and until incorporation into the final products. The special entries to be made in boxes 104 and 106 of the T5 control copy shall be as set out in Annex XIII. 2. Where tracers are added to butter or cream, or butter or cream are incorporated into final products or, where applicable, into intermediate products, in a Member State other than the country of manufacture, such butter or cream shall be accompanied by a certificate issued by the competent authority of the Member State stating that the terms of Article 5 have been complied with. SECTION 9 REPORTING REQUIREMENTS Article 46 The Member States shall communicate to the Commission: (1) before 1 March, 1 June, 1 September and 1 December, for the previous quarter of the calendar year: (a) the data referred to in the models set out in Annexes VIII to XI; (b) the prices paid for subsidised products expressed as a weighted average with an indication of the extremes, as declared by final users in accordance with the rules laid down by the Member State or established by sampling by the Member State; (c) cases where it has been found that the terms of Article 5 have not been complied with; (2) before 1 March each year, for the previous year: (a) the data referred to in the model set out in Annex XII; (b) the number of changes of intended use authorised under Article 29 and the quantities and uses concerned; (c) the cases where Article 41(2) is applied. Member States shall take the necessary steps to ensure compliance with the obligations referred to in Article 13(1)(i) and Article 24(1)(d)(vii). CHAPTER III GRANT OF AID BY TENDERING PROCEDURE FOR CONCENTRATED BUTTER INTENDED FOR DIRECT CONSUMPTION IN THE COMMUNITY SECTION 1 DEFINITIONS AND ELIGIBILITY CONDITIONS Article 47 1. Aid shall be granted for concentrated butter, fractionated or not, with a minimum fat content of 96 %, produced at an establishment approved in accordance with Article 63 from cream or from butter meeting the specifications laid down in Annex XIV. The concentrated butter shall be intended for direct consumption in the Community. It shall meet the requirements of Directive 92/46/EEC, in particular as regards preparation in an approved establishment and compliance with the health marking requirements specified in Section A of Chapter IV of Annex C to that Directive. 2. The aid shall be granted by the Member State on whose territory the cream or butter has been processed into concentrated butter in accordance with the formulae set out in Annex XIV. 3. The aid shall be fixed in euro in accordance with the standing invitation to tender procedure, which shall be administered by each of the intervention agencies. Article 48 For the purposes of this Chapter, the following definitions shall apply: (a) direct consumption means purchases by consumers for the purposes of final use, including purchases by hotels, restaurants, hospitals, homes, boarding schools, prisons and all similar establishments for the preparation of food for direct consumption; (b) taking over by the retail trade means purchases made by establishments as referred to in point (a) and by distributing undertakings to which access is reserved to holders of a purchaser's card (cash and carry) and by the purchasing departments of retail distribution undertakings; (c) manufacturing batch means a quantity of concentrated butter produced in a single manufacturing unit and corresponding to all or part of a tender as referred to in Article 50. SECTION 2 TENDERING PROCEDURE Article 49 1. Notice of a standing invitation to tender shall be published in the Official Journal of the European Union at least eight days before the first closing date laid down for the submission of tenders. 2. During the period of validity of the standing invitation to tender, intervention agencies shall issue individual invitations to tender indicating in particular the address for the submission of tenders and the closing date. 3. The time limit for the submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the second and fourth Tuesday of the month except for the second Tuesday of August and the fourth Tuesday of December. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. 4. On the closing day referred to in paragraph 3, the Member States shall send the Commission a summary table indicating the quantities and amounts offered by tenderers in compliance with this Section. If no offers have been submitted Member States communicate this to the Commission within the same time limit. Article 50 1. Tenders shall be valid only if accompanied by a written undertaking to manufacture the entire quantity of concentrated butter stipulated therein. 2. Tenders shall be submitted either by registered post or delivered by hand to the intervention agency against acknowledgement of receipt, or by any written means of telecommunication. Article 51 1. Tenders shall be submitted to the intervention agency on whose territory the concentrated butter is to be manufactured. 2. Tenders shall state: (a) the name and address of the tenderer; (b) the amount of aid proposed, expressed in euro per 100 kilograms of concentrated butter; (c) the quantity of concentrated butter, including tracers, for which the aid is applied for; (d) the name and address of the establishment where the entire quantity of concentrated butter is to be manufactured, tracers added and packing carried out, in accordance with Articles 59, 61 and 62 and, where appropriate, the establishment where the entire quantity of concentrated butter is to be packed for marketing in accordance with the second subparagraph of Article 62(1). Article 52 Tender shall be valid only if: (a) they are accompanied by the undertaking provided for in Article 50(1); (b) they relate to a quantity of at least four tonnes of concentrated butter; (c) proof is furnished that, before expiry of the period set for the submission of tenders, the tenderer has lodged the tendering security referred to in Article 53(2). Article 53 1. Tenders may not be withdrawn after the time limit provided for in Article 49(3) for the submission of tenders relating to the individual invitation to tender concerned. 2. Maintenance of the tender after expiry of the period for the submission of tenders, compliance with the requirements referred to in Article 47(1) and the lodging of an end-use security as referred to in paragraph 4 of this Article shall constitute primary requirements within the meaning of Article 20(2) of Regulation (EEC) No 2220/85, compliance with which shall be ensured by the lodging of a tendering security of EUR 100 per tonne. 3. Tendering securities shall be lodged in the Member State in which the tender is submitted. The tendering security shall be released immediately if the tender is not accepted. In addition, tendering securities shall be released when the end-use security referred to in paragraph 4 is lodged. 4. Taking-over of the concentrated butter by the retail trade in the Community shall be a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85, compliance with which shall be ensured by the lodging of an end-use security. The end-use security shall be lodged in the Member State in which the tender is submitted. Article 54 The maximum amount of aid shall be fixed in the light of the tenders received in response to each individual invitation to tender and in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1255/1999. A decision may be taken by the same procedure that no award shall be made in respect of an invitation to tender. The amount of the end-use security referred to in Article 53(4) shall be fixed at the same time as the aid, in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1255/1999. That amount shall be fixed per 100 kilograms and based on the amount of the aid. Article 55 1. Tenders shall be rejected if the aid proposed is more than the maximum amount fixed for the individual invitation to tender concerned. 2. Rights and obligations arising in connection with the invitation to tender shall not be transferable. Article 56 1. The intervention agency shall immediately inform tenderers of the outcome of their participation in the individual invitation to tender. 2. Successful tenderers shall be notified of the following in particular: (a) the amount of the aid granted for the quantity of concentrated butter concerned and the tender, identified by a serial number, to which it relates; (b) the final date for packing the concentrated butter; (c) the amount of the end-use security. Article 57 1. Except in cases of force majeure, the aid shall be paid to the successful tenderer: (a) within 60 days from the date on which proof is furnished that the concentrated butter has been manufactured in accordance with Article 47(1), had tracers added and been packed in accordance with Articles 59 to 62 and shall be paid in proportion to the quantities for which such proof is furnished; (b) after the end-use security referred to in Article 53(4) has been lodged. 2. Where the successful tenderer has invoked force majeure to obtain payment of the aid, or where an administrative inquiry concerning entitlement to the aid has been initiated, payment shall not be made until entitlement to the aid has been established. Article 58 1. The end-use security shall be released for the quantities for which proof of taking-over by the retail trade is furnished within a maximum of 15 months following the month of expiry of the deadline for the submission of tenders referred to in Article 49(3). However, by way of derogation from Article 22(3) of Regulation (EEC) No 2220/85, 85 % of the end-use security shall be released if the proof concerned is furnished within six months of the 15-month time limit referred to in the first subparagraph of this paragraph. 2. Where a T5 control copy must be used as proof of taking-over by the retail trade and has not been returned to the agency holding the security within 12 months following the month of the deadline for the submission of tenders referred to in Article 49(3), owing to circumstances beyond the control of the interested party, that party may lodge a reasoned application with the competent authorities before the expiry of the 15-month time limit referred to in the first subparagraph of paragraph 1 of this Article for equivalence of treatment, together with supporting documents, which must include the transport document and a document proving that the butter has been taken over by the retail trade. SECTION 3 REQUIREMENTS CONCERNING INCORPORATION Article 59 1. During or immediately after the manufacture of concentrated butter, one of the tracers referred to in Annex XIV shall be incorporated, in accordance with the formula chosen, in such a way as to ensure its homogeneous distribution. The competent authority shall ensure that the requirements as to the quality and characteristics, in particular the degree of purity, of the products to be incorporated into the concentrated butter have been complied with in accordance with Regulation (EC) No 213/2001. 2. Nitrogen gas may be added to concentrated butter immediately before packing to cause foaming. The increase in volume resulting from this treatment may not exceed 10 % of the volume of the concentrated butter before treatment. However, in the case of concentrated butter with a minimum butterfat content of 99,8 % before the addition of tracers and additives, the increase in volume resulting from this treatment may not exceed 20 % of the volume of the concentrated butter before treatment. Article 60 Where, for example because of uneven distribution or the incorporation of insufficient quantity, the content of the tracer listed in point 1(c) of Annex XIV is found to be more than 5 % but less than 30 % below the minimum quantity prescribed, the aid shall be reduced by 1,5 % for each percentage point below the prescribed minimum quantity. If the content of the tracer is found to be equal or more than 30 % below the minimum quantity prescribed, the aid shall not be paid. Article 61 1. Concentrated butter to which tracers have been added in accordance with formula I or II set out in Annex XIV shall be put up in sealed packs. Depending on the products incorporated in accordance with Article 59 and subject to the national provisions governing the description of foodstuffs, the packs shall bear, in clear and legible print of a single font, one or more of the entries listed in Annex XV(1) or XV(2) respectively. 2. The packs referred to in paragraph 1 shall have a maximum net content of three kilograms. Article 62 1. The manufacture of concentrated butter, the addition of tracers in accordance with the specifications laid down in Annex XIV and packing, including packing for marketing, shall take place in the establishment indicated under Article 51(2)(d) within three months following the month of expiry of the period for the submission of tenders provided for in Article 49(3). However, with the agreement of the competent agency, the entire quantity of concentrated butter may be packed for marketing in an establishment other than the processing establishment indicated under Article 51(2)(d), provided both establishments are in the same Member State and packaging is carried out in an establishment approved for that purpose. 2. Except in cases of force majeure, where the period referred to in paragraph 1 is exceeded by less than 60 days, the aid shall be reduced by EUR 7,32 per tonne per day. At the end of this 59-day period, the remaining amount of the aid shall be reduced by 15 %, and thereafter by 2 % for each additional day. SECTION 4 APPROVAL Article 63 1. The operations referred to in Article 62 shall be carried out in an establishment approved for that purpose by the Member State on whose territory the establishment is located. 2. Establishments may not be approved unless: (a) they have been approved under Article 10 of Directive 92/46/EEC; (b) they possess suitable technical plant; (c) they have the capacity to process an average quantity of at least two tonnes of concentrated butter per month; (d) they have premises on which any stocks of non-butter fat can be stored separately and identified as such; (e) they undertake to keep permanent records and supporting documents, showing the supplier of the butter and cream used, the date of manufacture of the concentrated butter, the quantity and composition of the concentrated butter obtained, the removal date of the product and the names and addresses of holders, substantiated by reference to delivery notes and invoices; (f) they undertake to forward their manufacturing programme for each batch, in accordance with the arrangements decided on by the Member State concerned, to the body responsible for the checks referred to in Article 67. 3. If the establishment processes various products qualifying for aid or a price reduction, it shall also undertake: (a) to keep the records referred to in paragraph 2(e) separate; (b) to process the said products successively. At the request of the party concerned, Member States may waive the obligation provided for in point (b) of the first subparagraph if any establishment possesses premises ensuring proper separation and identification of any stocks of the products in question. Article 64 Approval shall be given with a serial number by the Member State on whose territory the concentrated butter is manufactured and packed. Article 65 1. Approval shall be withdrawn if the conditions laid down in Article 63(2)(a) to (d) are no longer satisfied. At the request of the establishment concerned, approval may be restored after a period of six months, following a detailed inspection which concludes that those conditions are satisfied. 2. If an establishment is found not to have complied with one of its undertakings as referred to in Article 63(2)(e) and (f) or any other obligation arising from this Regulation, then, except in cases of force majeure, approval shall be suspended for a period of 1 to 12 months, depending on the seriousness of the irregularity. Approval may be restored only at the request of the establishment concerned, accompanied by the undertakings provided for in Article 63(2)(e) and (f). Member States may decide not to impose suspension as referred to in the first subparagraph if it is established that the irregularity was not committed deliberately or through serious negligence and that its consequences are marginal. SECTION 5 CHECKS AND REPORTING REQUIREMENTS Article 66 Member States shall undertake, in particular, the checks referred to in this Section, the cost of which they shall bear. Article 67 During the manufacture of concentrated butter, the competent authority shall carry out unannounced on-the-spot checks on the basis of the establishment's manufacturing programme as referred to in Article 63(2)(f) in such a way that each tender as referred to in Article 50 is checked at least once. Checks shall entail taking samples of the concentrated butter identified by the serial number of the tender, examination of the butterfats used where appropriate by physical sampling and shall relate in particular to the conditions of manufacture, the quantity and composition of the product obtained and the packaging, and to the absence of non-milk fat in the products obtained, or where appropriate, in the butterfats used. Checks shall be supplemented from time to time, at a frequency depending on the quantities processed, by a thorough and random inspection of records and supporting documents as referred to in Article 63(2)(e) and by verification of compliance with the conditions for approval of the establishment. Checks shall be the subject of an inspection report specifying the date of the check, its duration, and the operations carried out. Article 68 1. Until such time as the concentrated butter is taken over by the retail trade, any person holding concentrated butter under this Chapter shall keep stock records showing for each delivery the names and addresses of the purchasers of the concentrated butter and the quantities purchased in each case. Holders of concentrated butter under this Chapter also holding concentrated butter subject to Chapter II shall keep separate stock records for the products held under each of those Chapters. 2. In order to ensure compliance with paragraph 1, checks shall be supplemented by an unannounced detailed audit of the commercial documents and stock records of all holders of concentrated butter referred to in that paragraph. Article 69 Member States shall notify the Commission at the beginning of each quarter of the retail selling prices for concentrated butter recorded during the preceding quarter. Article 70 Regulation (EEC) No 3002/92 shall apply mutatis mutandis to the products referred to in this Chapter, save as otherwise provided for herein. The control measures provided for in Article 2 of Regulation (EEC) No 3002/92 shall apply to the products referred to in this Chapter from the beginning of the operations referred to in Article 59 of this Regulation until the products are recorded as being taken over by the retail trade. When packed concentrated butter is dispatched for taking over by the retail trade in another Member State, in addition to the endorsements provided for in Regulation (EEC) No 3002/92, box 104 of the T5 control copy shall carry one of the entries listed in Annex XV(3) to this Regulation. CHAPTER IV AID FOR THE PURCHASE OF BUTTER BY NON-PROFIT-MAKING INSTITUTIONS AND ORGANISATIONS SECTION 1 DEFINITIONS AND ELIGIBILITY CONDITIONS Article 71 Each Member State may select from among the non-profit-making institutions and organisations located in its territory those, hereinafter referred to as beneficiaries, which are to receive reduced-price butter. Article 72 Butter may qualify for aid only if: (a) it is purchased in the Member State in which the beneficiary's main establishment is located, from a supplier or packer, hereinafter referred to as supplier, approved for the purpose by the competent authority in that Member State; (b) it meets: (i) the conditions laid down in Article 6(3) of Regulation (EC) No 1255/1999 and the requirements of the national quality class set out in Annex V to Regulation (EC) No 2771/1999 in the Member State of manufacture and its packaging is marked accordingly; (ii) the requirements of Directive 92/46/EEC, in particular as regards preparation in an approved establishment and compliance with the health marking requirements specified in Section A of Chapter IV of Annex C of that Directive. Article 73 1. For the purposes of this Chapter, suppliers may be approved only if they undertake: (a) to keep records showing in particular the name of the seller of the butter, the names and addresses of the beneficiaries and the quantities of butter which have been sold to them as well as the serial numbers of the corresponding vouchers referred to in Article 75(1); (b) to submit to the supervision procedures determined by the Member State in which the supplier is based, particularly as regards verification of the records and control of the quality of the butter. 2. If a supplier is found not to have complied with one of its undertakings as referred to in paragraph 1 or any other obligation arising from this Chapter, then, except in cases of force majeure, approval shall be suspended for a period of 1 to 12 months, depending on the seriousness of the irregularity. Approval may be restored only at the request of the establishment concerned, accompanied by the undertaking provided for in paragraph 1. Member States may decide not to impose suspension as referred to in the first subparagraph if it is established that the irregularity was not committed deliberately or through serious negligence and that its consequences are marginal. SECTION 2 AID, IMPLEMENTATION, CHECKS AND REPORTING Article 74 1. The amount of the aid is set at EUR 60 per 100 kilograms of butter. 2. In the case of butter referred to in the third indent of Article 6(3) of Regulation (EC) No 1255/1999, the amount of the aid set in paragraph 1 of this Article shall be multiplied by 0,9756. 3. Should the aid amount be changed, the new amount shall apply to all deliveries of butter made on the basis of the voucher, as referred to in Article 75(1), valid for the month following the month in which the new amount was set. However, in the case of vouchers valid for more than one month, if the new amount is set before the last month in which the voucher is valid, the new amount shall apply to all deliveries of butter made after the beginning of the month following the month in which the new amount was set. Article 75 1. Aid shall be granted to butter suppliers, at their written request and on submission of a voucher bearing a serial number issued by the competent authority of the Member State in accordance with Articles 76, 77 and 78 and accompanied by one of the supporting documents referred to in Article 79. Except in cases of force majeure, applications for aid and supporting documents shall be submitted within 12 months from the first day of the calendar month for which the voucher is valid. 2. The Member States shall be authorised to determine a minimum quantity of butter in respect of which an application for aid may be made. Article 76 Vouchers provided for in Article 75(1) shall be issued subject to: (a) a written undertaking from the beneficiary to the competent authority to make the butter available only to consumers for which it is itself responsible and to pay back the amount of the aid where it is established that the butter bought under this Regulation has been deflected from its intended use; (b) a written undertaking by the beneficiary to make available to the competent authority on request the records enabling the use of the butter to be substantiated; (c) the proper fulfilment by the beneficiary of undertakings made concerning any previous vouchers issued during the previous 12 months. Member States may decide to issue a voucher if it is established that non-fulfilment of the undertakings referred to in point (c) of the first paragraph was not committed deliberately or through serious negligence and that its consequences are marginal. Article 77 1. Vouchers shall indicate, in particular: (a) the name and address of the institution or organisation concerned and, where appropriate, of the authorised agent; (b) the maximum number of consumers for which the institution or organisation concerned is responsible; (c) the maximum quantity of butter to which it gives entitlement; (d) the month and the year for which it is valid. 2. The maximum quantity of butter referred to in paragraph 1(c) shall be 2 kilograms per month and per consumer in the recipient establishment. Article 78 1. The voucher shall be valid for the calendar month indicated on it. However, the butter may be taken over from the 20th day of the month preceding the calendar month indicated on the voucher up to the 10th day of the month following the calendar month indicated thereon. By way of derogation from the first subparagraph, the Member States may provide for vouchers to be valid for two or three calendar months. In such cases, the months of validity shall be indicated on the voucher and the butter may be taken over from the 20th day of the month preceding the first calendar month indicated on the voucher up to the 10th day of the month following the last calendar month indicated thereon. 2. The competent authority may not issue to the same beneficiary vouchers for a period exceeding 12 months in total. Article 79 Vouchers shall not give entitlement to the aid unless one of the following conditions is met: (a) they contain an attestation by the beneficiary certifying that the quantity of butter was actually bought and taken over by means of that voucher; (b) they are accompanied by a duplicate of the receipted invoice or the delivery slip, countersigned by the beneficiary. Article 80 Except in cases of force majeure, the aid shall be paid by the competent authorities not later than 60 days after the date on which the application and all the supporting documents are lodged. Where the supplier has invoked force majeure to obtain payment of the aid, or where an administrative inquiry concerning entitlement to the aid has been initiated, payment shall not be made until entitlement to the aid has been established. The supporting documents and a report on the checks referred to in Article 82 shall be sent to the department or authority referred to in Article 4 of Regulation (EC) No 1258/1999 responsible for payment of the aid. Article 81 1. The butter shall be delivered to the beneficiary in packages bearing in clear and indelible lettering the national quality class and health marking in accordance with Article 72(b) and one or more of the entries listed in Annex XVI(1). 2. Any blocks or individual portions contained in the packages shall bear one or more of the entries listed in Annex XVI(2). Article 82 The Member States shall adopt all the necessary inspection measures to ensure that this Chapter is complied with, in particular checks on the commercial documents and stock records of the supplier. Such checks shall be made in accordance with Council Regulation (EEC) No 4045/89 (14) and shall be the subject of an inspection report specifying the date of the check, its duration and the operations carried out. Article 83 The Member States shall communicate to the Commission: (a) within three months, the procedure for the checks to be made at the different marketing stages of the butter concerned; (b) before the 20th day of each month, the quantities for which, during the previous month:  vouchers have been issued,  aid has been paid. CHAPTER V REPEAL AND FINAL PROVISIONS Article 84 Regulations (EEC) No 2191/81, (EEC) No 3143/85, (EEC) No 1609/88, (EEC) No 429/90, (EEC) No 3378/91 and (EC) No 2571/97 are repealed, subject to Article 85 of this Regulation. References to the repealed Regulations shall be construed as references to this Regulation and shall be read in accordance with the correlation tables in Annex XVII. Article 85 Regulations (EC) No 2571/97 and (EEC) No 429/90 shall apply to tendering procedures for which the final date for the submission of tenders falls before 15 December 2005. Pre-printed packages as referred to in Articles 7 and 8 of Regulation (EC) No 2571/97, Article 10 of Regulation (EEC) No 429/90 and Article 4 of Regulation (EEC) No 2191/81 may be used until 1 September 2006. Undertakings entered into under Article 23(6) of Regulation (EC) No 2571/97 and the approval of establishments and intermediate products under Article 10 of that Regulation shall remain valid under this Regulation on condition that, concerning the approvals, the competent authorities have verified compliance with Article 13(1)(b) of this Regulation. The competent authorities shall ensure that the additional undertakings referred to in Article 13 of this Regulation are made by the establishments concerned not later than 1 March 2006. Approval of establishment under Article 9(2) of Regulation (EEC) No 429/90 shall remain valid under this Regulation on condition that the competent authority has verified compliance with Article 63(2)(a) of this Regulation. Approval of suppliers under Article 1(4) of Regulation (EEC) No 2191/81 shall remain valid under this Regulation. Article 86 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 15 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 350, 20.12.1997, p. 3. Regulation as last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25). (3) OJ L 213, 1.8.1981, p. 20. Regulation as last amended by Regulation (EC) No 1268/2005 (OJ L 201, 2.8.2005, p. 36). (4) OJ L 45, 21.2.1990, p. 8. Regulation as last amended by Regulation (EC) No 2250/2004. (5) OJ L 143, 10.6.1988, p. 23. Regulation as last amended by Regulation (EC) No 1931/2004 (OJ L 333, 9.11.2004, p. 3). (6) OJ L 298, 12.11.1985, p. 9. Regulation as last amended by Regulation (EC) No 101/1999 (OJ L 11, 16.1.1999, p. 14). (7) OJ L 319, 21.11.1991, p. 40. Regulation as last amended by Regulation (EC) No 124/1999 (OJ L 16, 21.1.1999, p. 19). (8) OJ L 268, 14.9.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (9) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 673/2004 (OJ L 105, 14.4.2004, p. 17). (10) OJ L 160, 26.6.1999, p. 103. (11) OJ L 333, 24.12.1999, p. 11. (12) OJ L 37, 7.2.2001, p. 1. (13) OJ L 301, 17.10.1992, p. 17. (14) OJ L 388, 30.12.1989, p. 18. ANNEX I FINAL PRODUCTS (referred to in Article 4) Formula A: A1 Products falling within CN codes 1905 20, 1905 31, 1905 32, 1905 90 45, 1905 90 55, 1905 90 60 and 1905 90 90. A2 The following products, put up for retail sale: (a) sugar confectionery falling within CN codes 1704 90 51, 1704 90 55, 1704 90 61, 1704 90 65, 1704 90 71, 1704 90 75 and 1704 90 99; (b) sugar confectionery falling within CN code 1806 90 50; (c) other food preparations containing cocoa falling within CN codes 1806 31 00, 1806 32, 1806 90 60, 1806 90 70 and 1806 90 90, other than chocolate and chocolate items. A3 Fillings incorporated into chocolate goods put up for retail sale falling within CN codes 1806 31 00, 1806 90 11, 1806 90 19 and 1806 90 31. The milkfat content by weight of the products specified in A2 and A3 shall be not less than 3 % and not more than 50 %. A4 Products falling within CN codes 1901 20 00 and 1901 90 99: (a) in the form of uncooked dough, not including decoration: (i) with a flour and/or starch base, representing not less than 40 % of the weight of the constituents calculated in terms of dry matter, mixed with milkfat and other ingredients such as sugar (sucrose), eggs or egg yolk, milk powder, salt, etc., with a milkfat content by weight exceeding 90 % of the total fat content, not including the fat forming part of the normal composition of the ingredients; (ii) the ingredients of which have been thoroughly kneaded and the fat emulsified, so that no matter what physical treatment is applied it is impossible to separate the milkfat; (iii) ready for baking, or other heat treatment of equivalent effect, for the direct production of goods falling within CN code 1905, as referred to in A1; (iv) put up in accordance with (c) below. Decoration may be added to the uncooked dough, provided the product thus obtained does not fall within a different CN code; (b) in the form of a powder preparation: (i) with a flour and/or starch base, representing not less than 40 % of the weight of the constituents calculated in terms of dry matter, mixed with milkfat and other ingredients such as sugar (sucrose), eggs or egg yolk powder, milk powder, salt, etc., with a milkfat content by weight exceeding 90 % of the total fat content, not including the fat forming part of the normal composition of the ingredients; (ii) suitable for kneading, grinding, simple or multiple fermentation or cutting up to obtain a dough which, after baking or other equivalent heat treatment, directly produces products falling within CN code 1905, as referred to in A1; (iii) put up in accordance with (c) below; (c) put up: (i) in the case of uncooked dough, in units packed together in an outer carton; or (ii) in the case of powder preparations, in packages of a net maximum content of 25 kg; (iii) in both cases set out in points (i) and (ii), all packages must bear, in clearly visible, legible letters the following information:  the date of manufacture (a code may be used),  the milkfat content by weight,  the words Formula A  Article 4 of Regulation (EC) No 1898/2005,  where appropriate, the serial number referred to in Article 14. However, compliance with the conditions laid down in (i), (ii) and (iii) shall not be required where the products referred to in points (a) and (b) are either processed in the same establishment into final products as referred to in A1, or, with the agreement of the competent body, transported directly to the retailer to undergo such processing. A5 (a) Prepared or preserved meat, fish, crustaceans and molluscs falling within Chapter 16 of the Combined Nomenclature and food preparations falling within CN codes 1902 20 10 to 1902 30 90 and 1902 40 90 and 1904 90 10, 1904 90 80 and 2005 80 00; (b) sauces and preparations for sauces falling within CN codes 2103 10 00, 2103 20 00, 2103 90 10 and ex 2103 90 90 and products falling within CN code 2104 10. The milkfat content by weight of these products, calculated in terms of dry matter, shall be at least 5 %. Formula B: B1 Ice-cream falling within CN codes 2105 00 91 and 2105 00 99 and the preparations referred to in B2, suitable for consumption without further treatment other than mechanical treatment and freezing and containing 4,5 % or more by weight of milkfat but not more than 30 %. B2 Preparations, excluding yoghurt and yoghurt powder, for the manufacture of ice-cream falling within CN codes 1806 20 80, 1806 20 95, 1806 90 90, 1901 90 99 and 2106 90 98, which contain 10 % or more by weight of milkfat but not more than 33 %, together with one or more flavourings and emulsifiers or stabilisers, and suitable for consumption without further treatment other than the addition of water if required, any mechanical treatment necessary, and freezing. ANNEX II Mixtures referred to in Article 4(1)(b)(i) 1. Preparations obtained from mixing butterfat with fats falling within Chapter 15 of the Combined Nomenclature but not including the products falling within CN codes 1704 90 30 and 1806. 2. Preparations obtained by mixing butterfat with the products falling within Chapter 21 of the Combined Nomenclature obtained from products falling within Chapter 15 of that Nomenclature. ANNEX III Quality requirements for pure concentrated butter (1) and anhydrous milkfat falling within CN code ex 0405 90 10 referred to in Article 5(2) and Article 7 (to which no tracers have been added)  Milkfat content: minimum 99,8 %.  Moisture content and milk solid non-fats: maximum 0,2 %.  Free fatty acids: maximum 0,35 % (expressed as oleic acid).  Peroxide number: maximum 0,5 % (in milli-equivalents of active oxygen per kilogram).  Flavour: fresh.  Smell: absence of extraneous odours.  Neutralising agents, antioxidants and preservatives: absent.  Non-milkfats: absent (2). (1) The analyses regarding the conditions referred to in this Annex must be carried out before the products referred to in Annexes IV and V are added to the concentrated butter. (2) To be tested for without prior notice on the basis of quantities produced, at least once for every 500 tonnes and/or once a month in accordance with the detailed rules referred to in Annex XXV to Regulation (EC) No 213/2001. Concentrated butter and milk fat, whether or not fractionated, may be accepted only if the analysis result is negative. ANNEX IV Products to be incorporated per tonne of butter or of concentrated butter  formula A (tracers referred to in Article 8(1)(a)) The products referred to in Article 8(1)(a) are the following: either I: (a)  250 grams of 4-hydroxy-3-methoxybenzaldehyde obtained either from vanilla or from synthetic vanillin, or alternatively  100 grams of 4-hydroxy-3-methoxybenzaldehyde obtained exclusively from vanilla pods or integral extracts thereof; and (b)  11 kilograms of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3, a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part, or alternatively  150 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3-beta-ol), at least 95 % pure, calculated on the product ready for incorporation, or alternatively  170 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H46O = Ã  5,22-ergostadiene-3-beta-ol) and not more than 6 % sitosterol (C29H50O = Ã  5,22-stigmastene-3-beta-ol). or II: (a)  20 grams of ethyl ester of beta-apo-8'-carotenic acid, in the form of a compound soluble in the butterfat; and (b)  11 kilograms of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready to be incorporated, with a maximum acid value of 0,3, a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part, or alternatively  150 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3-beta-ol), at least 95 % pure, calculated on the product ready for incorporation, or alternatively  170 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H46O = Ã  5,22-ergostadiene-3-beta-ol) and not more than 6 % sitosterol (C29H50O = Ã  5,22-stigmastene-3-beta-ol). ANNEX V Products to be incorporated per tonne of butter or of concentrated butter  formula B (tracers referred to in Article 8(1)(b)) The products referred to in Article 8(1)(b) are the following: either I: (a)  250 grams of 4-hydroxy-3-methoxybenzaldehyde obtained either from vanilla or from synthetic vanillin, or alternatively  100 grams of 4-hydroxy-3-methoxybenzaldehyde obtained exclusively from vanilla pods or integral extracts thereof; and (b) 600 grams of a compound containing at least 90 % of sitosterol, and in particular 80 % of beta-sitosterol (C29H50O = Ã  5-stigmastene-3-beta-ol), as well as a maximum 9 % of campesterol (C28H48O = Ã  5-ergostadiene-3-beta-ol) and 1 % of other sterols in traces including stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3-beta-ol). or II: (a) 20 grams of ethyl ester of beta-apo-8'-carotenic acid, in the form of a compound soluble in the butterfat; and (b) 600 grams of a compound containing at least 90 % of sitosterol, and in particular 80 % of beta-sitosterol (C29H50O = Ã  5-stigmastene-3-beta-ol), as well as a maximum 9 % of campesterol (C28H48O = Ã  5-ergostadiene-3-beta-ol) and 1 % of other sterols in traces including stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3-beta-ol). ANNEX VI Products to be incorporated into cream  formula B (tracers referred to in Article 8(1)(c)) 1. The following are to be incorporated into cream, to the exclusion of any other product, including fats of non-milk origin: (a)  either compounds responsible for the aroma, i.e. 4-hydroxy-3- methoxybenzaldehyde obtained from vanilla or from synthetic vanillin in a proportion of at least 250 ppm, or  compounds responsible for the colour, i.e. ethyl ester of beta-apo-8'-carotenoic acid in the form of a compound soluble in the milkfat, in a proportion of at least 20 ppm; and (b)  either, in a proportion of at least 1 %, the triglycerides of enanthic acid (n-heptanoic acid C7) at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3, and a saponification number between 385 and 395, the esterified acid part being composed of at least 95 % of enanthic acid, or  in a proportion of at least 1 %, the triglycerides of n-undecanoic acid (C11) at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3, and a saponification number between 275 and 285, the esterified acid part being composed of at least 95 % of n-undecanoic acid, or  in a proportion of at least 600 ppm, a compound containing at least 90 % sitosterol, and in particular 80 % beta-sitosterol and a maximum of 9 % campesterol and 1 % of other sterols present in traces, including stigmasterol, or  in a proportion of 2 %, a directly incorporated mixture containing one part free n-tridecanoic acid (C13), two parts milkfat, 2,5 parts sodium caseinate and 94,5 parts mineral salts obtained from milk. 2. The homogeneous and stable dispersion in the cream of the products referred to in point 1(b), which are incorporated into one another beforehand, is to be ensured by premixing and using mechanical, thermal and refrigeration treatment or other authorised treatment. 3. The concentrations expressed in percent or in ppm referred to in point 1 are calculated by reference to the part of the cream made up exclusively of fat. ANNEX VII Marking on packages (Articles 9 and 10) 1. (a) Concentrated butter:  in Spanish: Mantequilla concentrada destinada exclusivamente a su incorporaciÃ ³n a uno de los productos contemplados en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005  in Czech: ZahuÃ ¡tÃ nÃ © mÃ ¡slo urÃ enÃ © k pÃ imÃ ­chÃ ¡nÃ ­ vÃ ½hradnÃ  do jednoho z koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: Koncentreret smÃ ¸r udelukkende til iblanding i en af de fÃ ¦rdigvarer, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005  in German: Butterfett ausschlieÃ lich zur Verarbeitung zu einem der in Artikel 4 der Verordnung (EG) Nr. 1898/2005 genannten Enderzeugnisse bestimmt  in Estonian: Kontsentreeritud vÃ µi, mis on ette nÃ ¤htud kasutamiseks Ã ¼ksnes mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptoodetes  in Greek: Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½o Ã ²oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃoÃ ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Concentrated butter for incorporation exclusively into one of the final products referred to in Article 4 of Regulation (EC) No 1898/2005  in French: Beurre concentrÃ © destinÃ © exclusivement Ã l'incorporation dans l'un des produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005  in Italian: Burro concentrato destinato esclusivamente all'incorporazione in uno dei prodotti di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: KoncentrÃ ts sviests, kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) kÃ  sastÃ vdaÃ ¼a tikai kÃ dÃ  no galaproduktiem, kuri minÃ ti Regulas (EK) Nr. 1898/2005 4.pantÃ   in Lithuanian: Koncentruotas sviestas, skirtas dÃ ti tik Ã ¯ vienÃ iÃ ¡ galutiniÃ ³ produktÃ ³, nurodytÃ ³ Reglamento (EB) Nr. 1898/2005 4 straipsnyje  in Hungarian: VajkoncentrÃ ¡tum kizÃ ¡rÃ ³lag az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kek egyikÃ ©be valÃ ³ bedolgozÃ ¡sra  in Maltese: Butir ikkonÃ entrat gÃ §all-inkorporazzjoni esklussiva f'wieÃ §ed mill-prodotti finali imsemmija fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005  in Dutch: Boterconcentraat uitsluitend bestemd voor bijmenging in Ã ©Ã ©n van de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten  in Polish: MasÃ o skoncentrowane przeznaczone wyÃ Ã cznie do wÃ Ã czenia do jednego z produktÃ ³w koÃ cowych, o ktÃ ³rych mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga concentrada destinada exclusivamente Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo urÃ enÃ © vÃ ½luÃ ne na vmieÃ ¡anie do jednÃ ©ho z koneÃ nÃ ½ch produktov v sÃ ºlade s Ã lÃ ¡nkom 4 nariadenia (ES) Ã . 1898/2005  in Slovene: MleÃ na maÃ ¡Ã oba za uporabo v proizvodnji zgoÃ ¡Ã enega masla iz Ã lena 5 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: VoiÃ ¶ljy, joka on tarkoitettu yksinomaan kÃ ¤ytettÃ ¤vÃ ¤ski johonkin asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitetuista lopputuotteista  in Swedish: Koncentrerat smÃ ¶r uteslutande avsett fÃ ¶r iblandning i en av de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005 (b) Butter to which tracers have been added:  in Spanish: Mantequilla destinada exclusivamente a su incorporaciÃ ³n en uno de los productos finales contemplados en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005  in Czech: MÃ ¡slo urÃ enÃ © k pÃ imÃ ­chÃ ¡nÃ ­ vÃ ½hradnÃ  do jednoho z koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: SmÃ ¸r udelukkende til iblanding i fÃ ¦rdigvarer, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005  in German: Butter, ausschlieÃ lich zur Verarbeitung zu einem der in Artikel 4 der Verordnung (EG) Nr. 1898/2005 genannten Enderzeugnisse bestimmt  in Estonian: VÃ µi, mis on ette nÃ ¤htud kasutamiseks Ã ¼ksnes mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptoodetes  in Greek: Ã oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃoÃ ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Ã utter for incorporation exclusively into one of the final products referred to in Article 4 of Regulation (EC) No 1898/2005  in French: Beurre destinÃ © exclusivement Ã l'incorporation dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005  in Italian: Burro destinato esclusivamente all'incorporazione in uno dei prodotti di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: Sviests, kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) kÃ  sastÃ vdaÃ ¼a tikai kÃ dÃ  no galaproduktiem, kuri minÃ ti Regulas (EK) Nr. 1898/2005 4.pantÃ   in Lithuanian: Sviestas, skirtas dÃ ti tik Ã ¯ vienÃ iÃ ¡ galutiniÃ ³ produktÃ ³, nurodytÃ ³ Reglamento (EB) Nr. 1898/2005 4 straipsnyje  in Hungarian: Vaj kizÃ ¡rÃ ³lag az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kek egyikÃ ©be valÃ ³ bedolgozÃ ¡sra  in Maltese: Butir gÃ §all-inkorporazzjoni esklussiva f'wieÃ §ed mill-prodotti finali msemmija fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005  in Dutch: Boter uitsluitend bestemd voor bijmenging in Ã ©Ã ©n van de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten  in Polish: MasÃ o przeznaczone wyÃ Ã cznie do wÃ Ã czenia do jednego z produktÃ ³w koÃ cowych, o ktÃ ³rych mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga destinada exclusivamente Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo urÃ enÃ © vÃ ½luÃ ne na vmieÃ ¡anie do jednÃ ©ho z koneÃ nÃ ½ch produktov v sÃ ºlade s Ã lÃ ¡nkom 4 nariadenia (ES) Ã . 1898/2005  in Slovene: Maslo za dodajanje v izkljuÃ no enega od konÃ nih proizvodov iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Voi, joka on tarkoitettu yksinomaan kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin  in Swedish: SmÃ ¶r uteslutande avsett fÃ ¶r iblandning i de slutprodukter som avses i artikel 4 fÃ ¶rordning (EG) nr 1898/2005 (c) Cream to which tracers have been added:  in Spanish: Nata con adiciÃ ³n de marcadores destinada exclusivamente a su incorporaciÃ ³n a uno de los productos finales contemplados en el artÃ ­culo 4, fÃ ³rmula B, del Reglamento (CE) no 1898/2005  in Czech: Smetana s pÃ Ã ­davkem stopovacÃ ­ch lÃ ¡tek urÃ enÃ ¡ k pÃ imÃ ­chÃ ¡nÃ ­ vÃ ½hradnÃ  do jednoho z koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 kategorii B naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: FlÃ ¸de tilsat rÃ ¸bestoffer, udelukkende til iblanding i fÃ ¦rdigvarer, som omhandlet i artikel 4, formel B, i forordning (EF) nr. 1898/2005  in German: Gekennzeichneter Rahm, ausschlieÃ lich zur Verarbeitung zu einem der in Artikel 4 Formel B der Verordnung (EG) Nr. 1898/2005 genannten Enderzeugnisse bestimmt  in Estonian: MÃ ¤rgistusainetega koor, mis on ette nÃ ¤htud kasutamiseks Ã ¼ksnes mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artikli 4 juhendis B osutatud lÃ µpptoodetes  in Greek: Ã Ã Ã ­Ã ¼Ã ± Ã ³Ã ¬Ã »Ã ±Ã ºÃ oÃ  Ã ¼Ã µ Ã ¹Ã Ã ½oÃ ¸Ã ­Ã Ã µÃ  ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃoÃ ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4, Ã Ã ÃoÃ  Ã , Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Cream to which tracers have been added for incorporation exclusively into one of the final products referred to in Article 4 formula B of Regulation (EC) No 1898/2005  in French: CrÃ ¨me tracÃ ©e destinÃ ©e exclusivement Ã l'incorporation dans les produits finaux visÃ ©s Ã l'article 4, formule B, du rÃ ¨glement (CE) no 1898/2005  in Italian: Burro destinato esclusivamente all'incorporazione in uno dei prodotti di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: KrÃ jums ar pievienotiem marÃ ·ieriem, kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) kÃ  sastÃ vdaÃ ¼a tikai kÃ dÃ  no galaproduktiem, kuri minÃ ti Regulas (EK) Nr. 1898/2005 4.panta B formulÃ   in Lithuanian: GrietinÃ lÃ , Ã ¯ kuriÃ pridÃ ta atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, skirta dÃ ti tik Ã ¯ vienÃ iÃ ¡ galutiniÃ ³ produktÃ ³, nurodytÃ ³ Reglamento (EB) Nr. 1898/2005 4 straipsnio B formulÃ je  in Hungarian: TejszÃ ­n, amelyhez jelÃ ¶lÃ anyagokat adtak a kizÃ ¡rÃ ³lag az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett B kÃ ©plet szerinti vÃ ©gtermÃ ©kek egyikÃ ©be valÃ ³ bedolgozÃ ¡sra  in Maltese: Krema li Ã ¡iet miÃ ¼juda bi traÃ Ã anti gÃ §all-inkorporazzjoni esklussiva f'wieÃ §ed mill-prodotti finali msemmija fl-Artikolu 4 formula B tar-Regolament (KE) Nru 1898/2005  in Dutch: Room waaraan verklikstoffen zijn toegevoegd, uitsluitend bestemd voor bijmenging in de in artikel 4, formule B, van Verordening (EG) nr. 1898/2005 bedoelde eindproducten  in Polish: Ã mietana, do ktÃ ³rej dodano znaczniki, przeznaczona wyÃ Ã cznie do wÃ Ã czenia do jednego z produktÃ ³w koÃ cowych, o ktÃ ³rych mowa w artykule 4, receptura B rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Nata marcada destinada exclusivamente Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4.o, fÃ ³rmula B, do Regulamento (CE) n.o 1898/2005  in Slovak: Smotana, do ktorej boli pridanÃ © znaÃ kovacie lÃ ¡tky, na vÃ ½luÃ nÃ © vmieÃ ¡anie do koneÃ nÃ ½ch produktov uvedenÃ ½ch v Ã lÃ ¡nku 4 v skupine B nariadenia (ES) Ã . 1898/2005  in Slovene: Smetana z dodanimi sledljivimi snovmi za dodajanje v izkljuÃ no enega od konÃ nih proizvodov iz Ã lena 4 formula B Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Merkitty kerma, joka on tarkoitettu yksinomaan kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklan B menettelyssÃ ¤ tarkoitettuihin lopputuotteisiin  in Swedish: GrÃ ¤dde med tillsats av spÃ ¥rÃ ¤mnen uteslutande avsedd iblandning i de slutprodukter som avses i artikel 4 metod B i fÃ ¶rordning (EG) nr 1898/2005 (d) Milkfat falling within CN code ex 0405 90 10  in Spanish: Grasa lÃ ¡ctea destinada a la fabricaciÃ ³n de la mantequilla concentrada contemplada en el artÃ ­culo 5 del Reglamento (CE) no 1898/2005  in Czech: MlÃ ©Ã nÃ ½ tuk urÃ enÃ ½ k pouÃ ¾itÃ ­ pÃ i vÃ ½robÃ  zahuÃ ¡tÃ nÃ ©ho mÃ ¡sla podle Ã lÃ ¡nku 5 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: MÃ ¦lkefedt til brug til fremstilling af koncentreret smÃ ¸r, som omhandlet i artikel 5 i forordning (EF) nr. 1898/2005  in German: Milchfett zur Herstellung von Butterfett gemÃ ¤Ã  Artikel 5 der Verordnung (EG) Nr. 1898/2005  in Estonian: Kontsentreeritud vÃ µi tootmiseks mÃ µeldud piimarasv vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklile 5  in Greek: Ã Ã ¹ÃÃ ±Ã Ã ­Ã  Ã Ã »Ã µÃ  Ã Ã ¿Ã Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  ÃÃ Ã ¿Ã  Ã Ã Ã ®Ã Ã · Ã Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿Ã Ã ²Ã ¿Ã Ã Ã Ã Ã ¿Ã , Ã ÃÃ Ã  Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Milkfat intended for use in the manufacture of concentrated butter as referred to in Article 5 of Regulation (EC) No 1898/2005  in French: MatiÃ ¨res grasses du lait destinÃ ©es Ã la fabrication de beurre concentrÃ © au sens de l'article 5 du rÃ ¨glement (CE) no 1898/2005  in Italian: Grasso del latte destinato alla fabbricazione del burro concentrato di cui all'articolo 5 del regolamento (CE) no 1898/2005  in Latvian: Piena tauki, ko saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 5.pantu paredzÃ ts izmantot iebiezinÃ ta sviesta raÃ ¾oÃ ¡anai  in Lithuanian: Pieno riebalai, skirti koncentruoto sviesto gamybai, kaip nurodyta Reglamento (EB) Nr. 1898/2005 5 straipsnyje  in Hungarian: Az 1898/2005/EK rendelet 5. cikkÃ ©ben emlÃ ­tett vajkoncentrÃ ¡tum elÃ Ã ¡llÃ ­tÃ ¡sa sorÃ ¡n tÃ ¶rtÃ ©nÃ  felhasznÃ ¡lÃ ¡sra szÃ ¡nt tejzsÃ ­r  in Maltese: Xaham tal-halib intenzjonat ghall-manifattura ta' butir ikkoncentrat bhal ma hu riferut f' Artiklu 5 ta' Regolament (KE) Nru 1898/2005  in Dutch: Melkvet, bestemd voor gebruik bij de vervaardiging van boterconcentraat zoals bedoeld in artikel 5 van Verordening (EG) nr. 1898/2005  in Polish: TÃ uszcz mleczny w celu przetworzenia na koncentrat masÃ a zgodnie z art. 5 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: MatÃ ©rias gordas lÃ ¡cteas destinadas ao fabrico da manteiga concentrada referida no artigo 5.o do Regulamento (CE) n.o 1898/2005  in Slovak: MlieÃ ny tuk urÃ enÃ ½ na pouÃ ¾itie pri vÃ ½robe koncentrovanÃ ©ho masla podÃ ¾a Ã lÃ ¡nku 5 nariadenia (ES) Ã . 1898/2005  in Slovene: MleÃ na maÃ ¡Ã oba za uporabo v proizvodnji zgoÃ ¡Ã enega masla iz Ã lena 5 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Asetuksen (EY) N:o 1898/2005 5 artiklassa tarkoitetun voiÃ ¶ljyn valmistukseen kÃ ¤ytettÃ ¤vÃ ¤ksi tarkoitettu maitorasva  in Swedish: MjÃ ¶lkfett avsett att anvÃ ¤ndas fÃ ¶r tillverkning av koncentrerat smÃ ¶r enligt artikel 5 i fÃ ¶rordning (EG) nr 1898/2005 2. Intermediate products  in Spanish: Producto intermedio contemplado en el artÃ ­culo 10 del Reglamento (CE) no 1898/2005 y destinado exclusivamente a su incorporaciÃ ³n a uno de los productos finales contemplados en el artÃ ­culo 4 de dicho Reglamento  in Czech: Meziprodukt podle Ã lÃ ¡nku 10 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 urÃ enÃ ½ vÃ ½hradnÃ  k pÃ imÃ ­chÃ ¡nÃ ­ do jednoho z koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 tÃ ©hoÃ ¾ naÃ Ã ­zenÃ ­  in Danish: Mellemprodukt, som omhandlet i artikel 10 i forordning (EF) nr. 1898/2005 udelukkende til iblanding i en af de i artikel 4 i samme forordning omhandlede fÃ ¦rdigvarer  in German: Zwischenerzeugnisse gemÃ ¤Ã  Artikel 10 der Verordnung (EG) Nr. 1898/2005, ausschlieÃ lich zur Verarbeitung zu einem der in Artikel 4 derselben Verordnung genannten Enderzeugnisse bestimmt  in Estonian: MÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 10 osutatud vahesaadus, mis on ette nÃ ¤htud kasutamiseks Ã ¼ksnes nimetatud mÃ ¤Ã ¤ruse artiklis 4 osutatud lÃ µpptoodetes  in Greek: Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ o ÃÃ oÃ Ã Ã ½ ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 10 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005 Ã ºÃ ±Ã ¹ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃoÃ ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ¹Ã ´Ã ¯oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ   in English: Intermediate product as referred to in Article 10 of Regulation (EC) No 1898/2005 solely for incorporation into one of the final products referred to in Article 4 of that Regulation  in French: Produit intermÃ ©diaire visÃ © Ã l'article 10 du rÃ ¨glement (CE) no 1898/2005 et destinÃ © exclusivement Ã l'incorporation dans l'un des produits finaux visÃ ©s Ã l'article 4 dudit rÃ ¨glement  in Italian: Prodotto intermedio di cui all'articolo 10 del regolamento (CE) n. 1898/2005 destinato esclusivamente all'incorporazione in uno dei prodotti finali di cui all'articolo 4 dello stesso regolamento  in Latvian: Starpprodukts (pusfabrikÃ ts), kas saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 10.pantu paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) kÃ  sastÃ vdaÃ ¼a tikai kÃ dÃ  no galaproduktiem, kas norÃ dÃ «ti minÃ tÃ s regulas 4.pantÃ   in Lithuanian: Tarpinis produktas, nurodytas Reglamento (EB) Nr. 1898/2005 10 straipsnyje, skirtas dÃ ti tik Ã ¯ vienÃ iÃ ¡ galutiniÃ ³ produktÃ ³, nurodytÃ ³ Ã ¡io reglamento 4 straipsnyje  in Hungarian: Az 1898/2005/EK rendelet 10. cikkÃ ©ben emlÃ ­tett kÃ ¶ztes termÃ ©k kizÃ ¡rÃ ³lag az idÃ ©zett rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kek egyikÃ ©be valÃ ³ bedolgozÃ ¡sra  in Maltese: Prodott intermedju kif imsemmi biss fl-Artikolu 10 tar-Regolament (KE) Nru 1898/2005 gÃ §all-inkorporazzjoni f'wieÃ §ed mill-prodotti finali msemmija fl-Artikolu 4 ta' dak ir-Regolament  in Dutch: Tussenproduct zoals bedoeld in artikel 10 van Verordening (EG) nr. 1898/2005, uitsluitend bestemd voor bijmenging in Ã ©Ã ©n van de in artikel 4 van die verordening bedoelde eindproducten  in Polish: Produkt poÃ redni, o ktÃ ³rym mowa w artykule 10 rozporzÃ dzenia (WE) nr 1898/2005, przeznaczony wyÃ Ã cznie do wÃ Ã czenia do jednego z produktÃ ³w koÃ cowych, o ktÃ ³rych mowa w artykule 4 niniejszego rozporzÃ dzenia  in Portuguese: Produto intermÃ ©dio referido no artigo 10.o do Regulamento (CE) n.o 1898/2005 e exclusivamente destinado Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4.o do mesmo regulamento  in Slovak: Polotovar uvedenÃ ½ v Ã lÃ ¡nku 10 nariadenia (ES) Ã . 1898/2005 je urÃ enÃ ½ len na vmieÃ ¡anie do jednÃ ©ho z koneÃ nÃ ½ch produktov v sÃ ºlade s Ã lÃ ¡nkom 4 tohto nariadenia  in Slovene: Vmesni proizvod iz Ã lena 10 Uredbe (ES) Ã ¡t. 1898/2005 za dodajanje v izkljuÃ no enega od konÃ nih proizvodov iz Ã lena 4 navedene uredbe  in Finnish: Asetuksen (EY) N:o 1898/2005 10 artiklassa tarkoitettu vÃ ¤lituote, joka on tarkoitettu yksinomaan kÃ ¤ytettÃ ¤vÃ ¤ksi johonkin mainitun asetuksen 4 artiklassa tarkoitetuista lopputuotteista  in Swedish: Mellanprodukt enligt artikel 10 i fÃ ¶rordning (EG) nr 1898/2005, uteslutande avsedd fÃ ¶r iblandning i en av de slutprodukter som avses i artikel 4 i samma fÃ ¶rordning For intermediate products falling within CN code ex 0405 10 30 as referred to in Article 4(1)(b)(ii), in Article 10 is replaced by in Article 4(1)(b)(ii). ANNEX VIII to Regulation (EC) No 1898/2005 Production of butter, concentrated butter and cream Quarter: Member State: Formula A and B (quantities in tonnes) Intervention butter to which no tracers have been added Butter to which tracers have been added Concentrated butter (1) to which no tracers have been added Concentrated butter to which tracers have been added Article 4(1)(b)(ii) (2) Cream to which no tracers have been added Cream to which tracers have been added Formula A (3) xxxxxxxxxxxxxxx xxxxxxxxxxxxx Formula B (3) xxxxxxxxxxxxxxx (1) Quantity of milkfat as referred to in Article 5(2) used; ¦ ¦ ¦ ¦ ¦ ¦ tonnes. (2) Intermediate products falling within CN code ex 0405 10 30 as referred to in Article 4(1)(b)(ii). (3) Quantity removed from storage. ANNEX IX to Regulation (EC) No 1898/2005 Incorporation of butter and concentrated butter into intermediate products as referred to in Article 4(1)(b)(i) in butter-equivalent Quarter: Member State: Formula A Formula B to which no tracers have been added to which tracers have been added to which no tracers have been added to which tracers have been added Quantity of butter-equivalent (1) in intermediate products as referred to in Article 4(1)(b)(i) of which  CN 1704  CN 1806  CN 19  CN 2106  other (please specify) (1) Butter and concentrated butter in butter-equivalent (tonnes). ANNEX X to Regulation (EC) No 1898/2005 Incorporation of products to which no tracers have been added, as referred to in Article 5 (in tonnes) into final products Quarter: Member State: Number of users: Final product (1) Butter Concentrated butter Cream Via intermediate products (3) to which no tracers have been added to which tracers have been added Article 4(1)(b)(ii) (2) to which no tracers have been added to which tracers have been added to which no tracers have been added to which tracers have been added to which no tracers have been added to which tracers have been added A1 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A2 (a), (b) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A2 (c) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A3 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A4 (a) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A4 (b) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A5 (a) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A5 (b) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx B1 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx B2 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx (1) In accordance with the formulae, definitions and CN codes referred to in Article 4. (2) Intermediate products falling within CN code ex 0405 10 30 referred to in Article 4(1)(b)(ii). (3) Quantities of butter-equivalent incorporated via intermediate products as referred to in Article 4(1)(b)(i). ANNEX XI to Regulation (EC) No 1898/2005 Incorporation of products to which tracers have been added, as referred to in Article 5 (in tonnes) into final products by category of user (1) Quarter: Member State: Category (1) Number of users: Final product (2) Butter Concentrated butter Cream Via intermediate products (4) to which no tracers have been added to which tracers have been added Article 4(1)(b)(ii) (3) to which no tracers have been added to which tracers have been added To which no tracers have been added to which tracers have been added to which no tracers have been added to which tracers have been added A1 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A2 (a), (b) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A2 (c) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A3 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A4 (a) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A4 (b) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A5 (a) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx A5 (b) xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx B1 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx B2 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx (1) A table for each category of establishment using: (a) more than 5 tonnes per month of butter-equivalent (large users), (b) more than 12 tonnes per year and less than 5 tonnes per month of butter-equivalent (medium-sized users). (2) In accordance with the formulae, definitions and CN codes referred to in Article 4. (3) Intermediate products falling within CN code ex 0405 10 30 as referred to in Article 4(1)(b)(ii). (4) Quantities of butter-equivalent incorporated via intermediate products as referred to in Article 4(1)(b)(i). ANNEX XII to Regulation (EC) No 1898/2005 Incorporation of products to which tracers have been added, as referred to in Article 5 (in tonnes) into final products by small users (1) Year: Member State: Number of users: Final product (2) Butter Concentrated butter Cream Via intermediate products (4) to which no tracers have been added to which tracers have been added Article 4(1)(b)(ii) (3) to which no tracers have been added to which tracers have been added to which no tracers have been added to which tracers have been added to which no tracers have been added to which tracers have been added Formula A xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx Formula B xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx (1) Establishments using less than 12 tonnes of butter-equivalent per year (small users, with or without a declaration). (2) In accordance with the formulae, definitions and CN codes referred to in Article 4. (3) Intermediate products falling within CN code ex 0405 10 30 as referred to in Article 4(1)(b)(ii). (4) Quantities of butter-equivalent incorporated via intermediate products as referred to in Article 4(1)(b)(i). ANNEX XIII Entries in boxes 104 and 106 of the T5 control copy referred to in Article 45(1) A. Butter, concentrated butter, cream or intermediate products for incorporation into final products after tracers have been added: (a) on dispatch of intervention butter for the addition of tracers:  box 104 of the T5 control copy:  in Spanish: Mantequilla para la adiciÃ ³n de marcadores y la utilizaciÃ ³n conforme al artÃ ­culo 6, apartado 1, letra a), del Reglamento (CE) no 1898/2005  in Czech: MÃ ¡slo k pÃ idÃ ¡nÃ ­ stopovacÃ ­ch lÃ ¡tek pro pouÃ ¾itÃ ­ v souladu s Ã l. 6, odst. 1 pÃ ­sm. a) naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: SmÃ ¸r, der skal tilsÃ ¦ttes rÃ ¸bestoffer og anvendes i overensstemmelse med artikel 6, stk. 1, litra a), i forordning (EF) nr. 1898/2005  in German: Butter, zur Kennzeichnung und zur Verwendung nach Artikel 6 Absatz 1 Buchstabe a der Verordnung (EG) Nr. 1898/2005 bestimmt  in Estonian: MÃ ¤rgistusainetega vÃ µi, mis on ette nÃ ¤htud kasutamiseks vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artikli 6 lÃ µikes 1 punktile a  in Greek: Ã oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¹Ã Ã ½oÃ ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ºÃ ±Ã ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼oÃoÃ ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã o Ã ¬Ã Ã ¸Ã o 6 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã oÃ ¹Ã Ã µÃ ¯o Ã ±) Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Butter for the addition of tracers for use in accordance with Article 6(1)(a) of Regulation (EC) No 1898/2005  in French: Beurre destinÃ © Ã Ã ªtre tracÃ © et mis en Ã uvre conformÃ ©ment Ã l'article 6, paragraphe 1, point a) du rÃ ¨glement (CE) no 1898/2005  in Italian: Burro destinato all'aggiunta di rivelatori e alla lavorazione conformemente all'articolo 6, paragrafo 1, lettera a) del regolamento (CE) n. 1898/2005  in Latvian: Sviests, kuram paredzÃ ts pievienot marÃ ·ierus, kas tiks izmantots saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 6. panta 1. punkta a) apakÃ ¡punktu  in Lithuanian: Sviestas, skirtas pridÃ ti atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, bei naudoti pagal Reglamento (EB) Nr. 1898/2005 6 straipsnio 1 dalies a punktÃ  in Hungarian: Az 1898/2005/EK rendelet 6. cikke (1) bekezdÃ ©sÃ ©nek a) pontja Ã ©rtelmÃ ©ben felhasznÃ ¡landÃ ³ Ã ©s jelÃ ¶lÃ anyagok hozzÃ ¡adÃ ¡sÃ ¡ra szÃ ¡nt vaj  in Maltese: Butir gÃ §aÃ ¼-Ã ¼ieda ta' traÃ Ã i gÃ §all-uÃ ¼u b'mod konformi ma' l-Artikolu 6 (1) (a) tar-Regolament (KE) Nru 1898/2005  in Dutch: Boter bestemd om na toevoeging van verklikstoffen te worden verwerkt overeenkomstig artikel 6, lid 1, onder a), van Verordening (EG) nr. 1898/2005  in Polish: MasÃ o z przeznaczeniem do dodania znacznikÃ ³w i do wykorzystania zgodnie z art. 6 ust. 1 lit. a rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga destinada a ser marcada e transformada em conformidade com o n.o 1, alÃ ­nea a), do artigo 6.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo, do ktorÃ ©ho sa majÃ º pridaÃ ¥ znaÃ kovacie lÃ ¡tky a pouÃ ¾iÃ ¥ v sÃ ºlade s Ã lÃ ¡nkom 6, ods. 1, pÃ ­sm. (a) nariadenia (ES) Ã . 1898/2005  in Slovene: Maslo za dodajanje sledljivih snovi za uporabo v skladu s Ã lenom 6 (1)(a) Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Voi, joka on tarkoitettu merkittÃ ¤vÃ ¤ksi ja jonka kÃ ¤yttÃ ¶tapa on asetuksen (EY) N:o 1898/2005 6 artiklan 1 kohdan a alakohdan mukainen  in Swedish: SmÃ ¶r avsett fÃ ¶r tillsÃ ¤ttning av spÃ ¥rÃ ¤mnen och fÃ ¶r iblandning i enlighet med artikel 6.1 a i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula A or formula B); (b) on dispatch of intervention butter for concentration and addition of tracers:  box 104 of the T5 control copy:  in Spanish: Mantequilla destinada a su concentraciÃ ³n, a su utilizaciÃ ³n y a la adiciÃ ³n de marcadores, conforme al artÃ ­culo 6, apartado 1, letra a), del Reglamento (CE) no 1898/2005  in Czech: MÃ ¡slo k zahuÃ ¡tÃ nÃ ­ a k pÃ idÃ ¡nÃ ­ stopovacÃ ­ch lÃ ¡tek pro pouÃ ¾itÃ ­ v souladu s Ã l. 6, odst.1, pÃ ­sm. a) naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: SmÃ ¸r, der skal koncentreres, tilsÃ ¦ttes rÃ ¸bestoffer og anvendes i overensstemmelse med artikel 6, stk. 1, litra a), i forordning (EF) nr. 1898/2005  in German: Butter, zur Verarbeitung zu Butterfett, zur Kennzeichnung und zur Verwendung nach Artikel 6 Absatz 1 Buchstabe a der Verordnung (EG) Nr. 1898/2005 bestimmt  in Estonian: VÃ µi, mis on ette nÃ ¤htud kontsentreerimiseks ja millele lisatakse mÃ ¤rgistusaineid ja mis on ette nÃ ¤htud kasutamiseks vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artikli 6 lÃ µikes 1 punktile a  in Greek: Ã oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¸Ã µÃ ¯, Ã ½Ã ± Ã ¹Ã Ã ½oÃ ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ºÃ ±Ã ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼oÃoÃ ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã o Ã ¬Ã Ã ¸Ã o 6 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã oÃ ¹Ã Ã µÃ ¯o Ã ±) Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Butter for concentration and the addition of tracers for use in accordance with Article 6(1)(a) of Regulation (EC) No 1898/2005  in French: Beurre destinÃ © Ã Ã ªtre concentrÃ © et tracÃ © et mis en Ã uvre conformÃ ©ment Ã l'article 6, paragraphe 1, point a), du rÃ ¨glement (CE) no 1898/2005  in Italian: Burro destinato alla concentrazione, all'aggiunta di rivelatori e alla lavorazione conformemente all'articolo 6, paragrafo 1, lettera a) del regolamento (CE) n. 1898/2005  in Latvian: Sviests, kas ir paredzÃ ts koncentrÃ ta sviesta raÃ ¾oÃ ¡anai un kuram paredzÃ ts pievienot marÃ ·ierus, kas tiks izmantots saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 6. panta 1. punkta a) apakÃ ¡punktu  in Lithuanian: Sviestas, skirtas koncentruoti ir pridÃ ti atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, bei naudoti pagal Reglamento (EB) Nr. 1898/2005 6 straipsnio 1 dalies a punktÃ  in Hungarian: Az 1898/2005/EK rendelet 6. cikke (1) bekezdÃ ©sÃ ©nek a) pontja Ã ©rtelmÃ ©ben felhasznÃ ¡landÃ ³, koncentrÃ ¡lÃ ¡sra Ã ©s jelÃ ¶lÃ anyagok hozzÃ ¡adÃ ¡sÃ ¡ra szÃ ¡nt vaj  in Maltese: Butir gÃ §all-konÃ entrazzjoni u Ã ¼-Ã ¼ieda ta' traÃ Ã anti gÃ §all-uÃ ¼u b'mod konformi ma' l-Artikolu 6 (1) (a) tar- Regolament (KE) Nru 1898/2005  in Dutch: Boter, bestemd voor verwerking tot boterconcentraat en toevoeging van verklikstoffen, met het oog op verdere verwerking overeenkomstig artikel 6, lid 1, onder a), van Verordening (EG) nr. 1898/2005  in Polish: MasÃ o z przeznaczeniem do przetworzenia na masÃ o skoncentrowane i dodania znacznikÃ ³w, do wykorzystania zgodnie z art. 6 ust. 1 lit. a rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga destinada a ser concentrada e marcada e transformada em conformidade com o n.o 1, alÃ ­nea a) do artigo 6.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo na koncentrÃ ¡ciu a pridÃ ¡vanie znaÃ kovacÃ ­ch lÃ ¡tok s pouÃ ¾itÃ ­m v sÃ ºlade s Ã lÃ ¡nkom 6. ods. 1, pism. (a) nariadenia (ES) Ã . 1898/2005  in Slovene: Maslo za dodajanje sledljivih snovi za uporabo v skladu s Ã lenom 6 (1)(a) Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Voi, joka on tarkoitettu merkittÃ ¤vÃ ¤ksi ja jonka kÃ ¤yttÃ ¶tapa on asetuksen (EY) N:o 1898/2005 6 artiklan 1 kohdan a alakohdan mukainen  in Swedish: SmÃ ¶r avsett fÃ ¶r fÃ ¶rÃ ¤dling till koncentrerat smÃ ¶r, fÃ ¶r tillsÃ ¤ttning av spÃ ¥rÃ ¤mnen och fÃ ¶r iblandning i enlighet med artikel 6.1 a i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula A or formula B); (c) on dispatch of an intermediate product to which tracers have been added or butter, intervention butter or concentrated butter to which tracers have been added for incorporation directly into final products or, where appropriate, via an intermediate product:  box 104 of the T5 control copy:  in Spanish: Mantequilla con adiciÃ ³n de marcadores destinada a ser incorporada a los productos finales previstos en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005, en su caso, a travÃ ©s de un producto intermedio contemplado en el artÃ ­culo 10 o Mantequilla concentrada con adiciÃ ³n de marcadores destinada a ser incorporada a los productos finales previstos en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005, en su caso, a travÃ ©s de un producto intermedio contemplado en el artÃ ­culo 10 (1) o Producto intermedio con adiciÃ ³n de marcadores contemplado en el artÃ ­culo 10 (2) destinado a ser incorporado a los productos finales previstos en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005  in Czech: MÃ ¡slo s pÃ idanÃ ½mi stopovacÃ ­mi lÃ ¡tkami urÃ enÃ © k pÃ imÃ ­chÃ ¡nÃ ­ do koneÃ nÃ ½ch produktÃ ¯ podle Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 pÃ Ã ­padnÃ  prostÃ ednictvÃ ­m nebo do meziproduktu podle Ã lÃ ¡nku 10 nebo ZahuÃ ¡tÃ nÃ © mÃ ¡slo s pÃ idanÃ ½mi stopovacÃ ­mi lÃ ¡tkami urÃ enÃ © k pÃ imÃ ­chÃ ¡nÃ ­ pÃ Ã ­mo do koneÃ nÃ ©ho produktu podle Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 pÃ Ã ­padnÃ  prostÃ ednictvÃ ­m nebo do meziproduktu podle Ã lÃ ¡nku 10 (1) nebo Meziprodukt podle Ã lÃ ¡nku 10 (2) s pÃ idanÃ ½mi stopovacÃ ­mi lÃ ¡tkami urÃ enÃ ½ k pÃ imÃ ­chÃ ¡nÃ ­ do koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: SmÃ ¸r tilsat rÃ ¸bestoffer, bestemt til iblanding i fÃ ¦rdigvarer som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005, eller i givet fald via et mellemprodukt, som omhandlet i artikel 10 eller Koncentreret smÃ ¸r tilsat rÃ ¸bestoffer, bestemt til iblanding i fÃ ¦rdigvarer som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005, i givet fald via et mellemprodukt, som omhandlet i artikel 10 (1) eller Mellemprodukt tilsat rÃ ¸bestoffer, som omhandlet i artikel 10 (2), bestemt til iblanding i fÃ ¦rdigvarer, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005  in German: Gekennzeichnete Butter, zur Beimischung zu den in Artikel 4 der Verordnung (EG) Nr. 1898/2005 bezeichneten Enderzeugnissen bestimmt, gegebenenfalls Ã ¼ber ein Zwischenerzeugnis gemÃ ¤Ã  Artikel 10 oder Gekennzeichnetes Butterfett, zur Beimischung zu den in Artikel 4 der Verordnung (EG) Nr. 1898/2005 bezeichneten Enderzeugnissen bestimmt, gegebenenfalls Ã ¼ber ein Zwischenerzeugnis gemÃ ¤Ã  Artikel 10 (1) oder Gekennzeichnetes Zwischenerzeugnis gemÃ ¤Ã  Artikel 10 (2), zur Beimischung zu den in Artikel 4 der Verordnung (EG) Nr. 1898/2005 bezeichneten Enderzeugnissen bestimmt  in Estonian: MÃ ¤rgistusainetega vÃ µi kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes vÃ µi vajadusel lÃ ¤bi mÃ µne artiklis 10 osutatud vahetoote vÃ µi MÃ ¤rgistusainetega kontsentreeritud vÃ µi otsekasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes vÃ µi vajadusel lÃ ¤bi mÃ µne artiklis 10 (1) osutatud vahetoote vÃ µi Artiklis 10 (2) osutatud mÃ ¤rgistusainetega vahetoode kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes  in Greek: Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ­Ã Ã ¿Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã ¹Ã Ã ½Ã ·Ã ¸Ã ­Ã Ã µÃ  ÃÃ Ã ¿Ã  Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005 Ã ®, Ã ºÃ ±Ã Ã ¬ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã ·, Ã ¼Ã µ Ã Ã · Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã µÃ ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿Ã ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 10 Ã ® Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ­Ã Ã ¿Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã ¹Ã Ã ½Ã ·Ã ¸Ã ­Ã Ã µÃ , ÃÃ Ã ¿Ã  Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã ºÃ ±Ã Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã ½ Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005 Ã ®, Ã ºÃ ±Ã Ã ¬ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã ·, Ã ¼Ã µ Ã Ã · Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã µÃ ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿Ã ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 10 (1) Ã ® Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ Ã ¹Ã Ã ½Ã ¿Ã ¸Ã µÃ Ã ·Ã ¼Ã ­Ã ½Ã ¿, ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 10 (2), ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Butter to which tracers have been added for incorporation into the final products referred to in Article 4 of Regulation (EC) No 1898/2005 or, where appropriate, via an intermediate product as referred to in Article 10 or Concentrated butter to which tracers have been added for incorporation directly into a final product as referred to in Article 4 of Regulation (EC) No 1898/2005 or, where appropriate, via an intermediate product as referred to in Article 10 (1) or Intermediate product as referred to in Article 10 (2) to which tracers have been added for incorporation into the final products referred to in Article 4 of Regulation (EC) No 1898/2005  in French: Beurre tracÃ © destinÃ © Ã Ã ªtre incorporÃ © dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005, le cas Ã ©chÃ ©ant via un produit intermÃ ©diaire visÃ © Ã l'article 10 ou beurre concentrÃ © tracÃ © destinÃ © Ã Ã ªtre incorporÃ © dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005, le cas Ã ©chÃ ©ant via un produit intermÃ ©diaire visÃ © Ã l'article 10 (1) ou produit intermÃ ©diaire tracÃ © visÃ © Ã l'article 10 (2) du rÃ ¨glement (CE) no 1898/2005 destinÃ © Ã Ã ªtre incorporÃ © dans les produits finaux visÃ ©s Ã l'article 4  in Italian: Burro contenente rivelatori, destinato all'incorporazione nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005, eventualmente tramite un prodotto intermedio di cui all'articolo 10 o Burro concentrato contenente rivelatori, destinato all'incorporazione nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005, eventualmente tramite un prodotto intermedio di cui all'articolo 10 (1) o Prodotto intermedio contenente rivelatori di cui all'articolo 10 (2) destinato all'incorporazione nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: Sviests ar pievienotiem marÃ ·ieriem, kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) Regulas (EK) Nr. 1898/2005 4.pantÃ  minÃ tajos galaproduktos vai attiecÃ «gÃ  gadÃ «jumÃ  starpproduktÃ  (pusfabrikÃ tÃ ) saskaÃ Ã  ar 10.pantu vai KoncentrÃ ts sviests ar pievienotiem marÃ ·ieriem, kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) tieÃ ¡i kÃ dÃ  Regulas (EK) Nr. 1898/2005 4.pantÃ  minÃ tÃ  galaproduktÃ  vai attiecÃ «gÃ  gadÃ «jumÃ  starpproduktÃ  (pusfabrikÃ tÃ ) saskaÃ Ã  ar 10.pantu (1) vai Starpprodukts (pusfabrikÃ ts) ar pievienotiem marÃ ·ieriem saskaÃ Ã  ar 10.pantu (2), kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) Regulas (EK) Nr. 1898/2005 4.pantÃ  minÃ tos galaproduktos  in Lithuanian: Sviestas, Ã ¯ kurÃ ¯ pridÃ ta atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, skirtas dÃ ti tiesiogiai Ã ¯ galutinÃ ¯ produktÃ , kaip nurodyta Reglamento (EB) Nr. 1898/2005 4 straipsnyje, arba, tam tikrais atvejais, Ã ¯ tarpinÃ ¯ produktÃ , kaip nurodyta 10 straipsnyje arba Koncentruotas sviestas, Ã ¯ kurÃ ¯ pridÃ ta atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, skirtas dÃ ti tiesiogiai Ã ¯ galutinÃ ¯ produktÃ , kaip nurodyta Reglamento (EB) Nr. 1898/2005 4 straipsnyje, arba, tam tikrais atvejais, Ã ¯ tarpinÃ ¯ produktÃ , kaip nurodyta 10 straipsnyje (1) arba Tarpinis produktas, kaip nurodyta 10 straipsnyje (2), Ã ¯ kurÃ ¯ pridÃ ta atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, skirtas dÃ ti tiesiogiai Ã ¯ galutinÃ ¯ produktÃ , kaip nurodyta Reglamento (EB) Nr. 1898/2005 4 straipsnyje  in Hungarian: Vaj, amelyhez jelÃ ¶lÃ anyagokat adtak a kÃ ¶zvetlenÃ ¼l az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kekbe valÃ ³ bedolgozÃ ¡s, vagy adott esetben egy, a 10. cikkben emlÃ ­tett kÃ ¶ztes termÃ ©ken keresztÃ ¼l tÃ ¶rtÃ ©nÃ  bedolgozÃ ¡s cÃ ©ljÃ ¡bÃ ³l vagy VajkoncentrÃ ¡tum, amelyhez jelÃ ¶lÃ anyagokat adtak a kÃ ¶zvetlenÃ ¼l az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kbe valÃ ³ bedolgozÃ ¡s, vagy adott esetben egy, a 10. cikkben (1) emlÃ ­tett kÃ ¶ztes termÃ ©ken keresztÃ ¼l tÃ ¶rtÃ ©nÃ  bedolgozÃ ¡s cÃ ©ljÃ ¡bÃ ³l vagy A 10. cikkben (2) emlÃ ­tett kÃ ¶ztes termÃ ©k, amelyhez jelÃ ¶lÃ anyagokat adtak az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kekbe valÃ ³ bedolgozÃ ¡s cÃ ©ljÃ ¡bÃ ³l  in Maltese: Butir li Ã ¡iet miÃ ¼juda bi traÃ Ã anti gÃ §all-inkorporazzjoni fil-prodotti finali msemmija fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005 jew fi prodott intermedju kif imsemmi fl-Artikolu 10 jew Butir ikkonÃ entrat li Ã ¡iet miÃ ¼juda bi traÃ Ã anti gÃ §all-inkorporazzjoni diretta fi prodott finali kif imsemmi fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005 jew fi prodott intermedju kif imsemmi fl-Artikolu 10 (1) jew Prodott intermedjat kif imsemmi fl-Artikolu 10 (2) li Ã ¡ie miÃ ¼jud bi traÃ Ã anti gÃ §all-inkorporazzjoni fi prodott finali msemmi fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005  in Dutch: Boter waaraan verklikstoffen zijn toegevoegd, bestemd voor bijmenging, in voorkomend geval via een in artikel 10 bedoeld tussenproduct, in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten of Boterconcentraat waaraan verklikstoffen zijn toegevoegd, bestemd voor bijmenging, in voorkomend geval via een in artikel 10 (1) bedoeld tussenproduct, in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten of In artikel 10 (2) bedoeld tussenproduct waaraan verklikstoffen zijn toegevoegd, bestemd voor bijmenging in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten  in Polish: MasÃ o, do ktÃ ³rego dodano wskaÃ ºniki przeznaczone do wÃ Ã czenia do produktÃ ³w gotowych, o ktÃ ³rych mowa w art. 4 rozporzÃ dzenia (WE) nr 1898/2005, gdzie stosowne, poprzez produkt poÃ redni zgodnie z art. 10 lub MasÃ o skoncentrowane, do ktÃ ³rego dodano wskaÃ ºniki przeznaczone do wÃ Ã czenia do produktÃ ³w gotowych, o ktÃ ³rych mowa w art. 4 rozporzÃ dzenia (WE) nr 1898/2005, gdzie stosowne, poprzez produkt poÃ redni zgodnie z art. 10 (1) lub Produkt poÃ redni, do ktÃ ³rego dodano wskaÃ ºniki, zgodnie z art. 10 (2) przeznaczony do wÃ Ã czenia do produktÃ ³w gotowych, o ktÃ ³rych mowa w art. 4 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga marcada destinada a ser incorporada nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005, eventualmente por via de um produto intermÃ ©dio referido no artigo 10.o ou Manteiga concentrada marcada destinada a ser incorporada nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005, eventualmente por via de um produto intermÃ ©dio referido no artigo 10.o (1) ou Produto intermÃ ©dio marcado referido no artigo 10.o (2) destinado a ser incorporado nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo, do ktorÃ ©ho boli pridanÃ © znaÃ kovacie lÃ ¡tky, na vmieÃ ¡anie do koneÃ nÃ ½ch produktov podÃ ¾a Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005 alebo prÃ ­padne prostrednÃ ­ctvom medziproduktu podÃ ¾a Ã lÃ ¡nku 10 alebo KoncentrovanÃ © maslo, do ktorÃ ©ho boli pridanÃ © znaÃ kovacie lÃ ¡tky, na priame vmieÃ ¡anie do koneÃ nÃ ½ch produktov podÃ ¾a Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005 alebo prÃ ­padne prostrednÃ ­ctvom medziproduktu podÃ ¾a Ã lÃ ¡nku 10 (1) alebo Medziprodukt uvedenÃ ½ v Ã lÃ ¡nku 10 (2), do ktorÃ ©ho majÃ º byÃ ¥ pridanÃ © znaÃ kovacie lÃ ¡tky, na vmieÃ ¡anie do koneÃ nÃ ½ch produktov podÃ ¾a Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005  in Slovene: Maslo z dodanimi sledljivimi snovmi za dodajanje v konÃ ne proizvode iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005 ali, kadar je to primerno, po vmesnem proizvodu iz Ã lena 10 ali ZgoÃ ¡Ã eno maslo z dodanimi sledljivimi snovmi za dodajanje v konÃ ni proizvod iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005 ali, kadar je to primerno, po vmesnem proizvodu iz Ã lena 10 (1) ali Vmesni proizvod iz Ã lena 10 (2) z dodanimi sledljivimi snovmi za dodajanje v konÃ ne proizvode iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Merkitty voi, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin, tarvittaessa 10 artiklassa tarkoitetun vÃ ¤lituotteen kautta tai Merkitty voiÃ ¶ljy, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin, tarvittaessa 10 artiklassa (1) tarkoitetun vÃ ¤lituotteen kautta tai EdellÃ ¤ 10 artiklassa (2) tarkoitettu merkitty vÃ ¤lituote, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin  in Swedish: SmÃ ¶r med tillsats av spÃ ¥rÃ ¤mnen avsett fÃ ¶r iblandning i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005, i fÃ ¶rekommande fall via den mellanprodukt som avses i artikel 10 eller Koncentrerat smÃ ¶r med tillsats av spÃ ¥rÃ ¤mnen avsett fÃ ¶r iblandning i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005, i fÃ ¶rekommande fall via den mellanprodukt som avses i artikel 10 (1) eller Mellanprodukt med tillsats av spÃ ¥rÃ ¤mnen i enlighet med artikel 10 (2), avsedd att blandas i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula A or formula B); 3. where applicable, the weight of intervention butter, butter or concentrated butter used in the manufacture of the intermediate product. (d) on dispatch of cream to which tracers have been added for incorporation into final products:  box 104 of the T5 control copy:  in Spanish: Nata con adiciÃ ³n de marcadores destinada a su incorporaciÃ ³n a los productos contemplados en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005  in Czech: Smetana s pÃ Ã ­davkem stopovacÃ ­ch lÃ ¡tek urÃ enÃ ¡ k pÃ imÃ ­chÃ ¡nÃ ­ do produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: FlÃ ¸de tilsat rÃ ¸bestoffer, bestemt til iblanding i produkter, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005  in German: Gekennzeichneter Rahm zur Beimischung zu Erzeugnissen gemÃ ¤Ã  Artikel 4 der Verordnung (EG) Nr. 1898/2005  in Estonian: MÃ ¤rgistusainetega koor, mis on ette nÃ ¤htud kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud tootes  in Greek: Ã Ã Ã ­Ã ¼Ã ± Ã ³Ã ¬Ã »Ã ±Ã ºÃ oÃ  Ã ¹Ã Ã ½oÃ ¸Ã µÃ Ã ·Ã ¼Ã ­Ã ½Ã ·, ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã Ã Ã ± ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Cream to which tracers have been added for incorporation into the products referred to in Article 4 of Regulation (EC) No 1898/2005  in French: CrÃ ¨me tracÃ ©e destinÃ ©e Ã Ã ªtre incorporÃ ©e dans les produits visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005  in Italian: Crema contenente rivelatori destinata ad essere incorporata nei prodotti di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: KrÃ jums ar pievienotiem marÃ ·ieriem, kas paredzÃ ts iestrÃ dei (pievienoÃ ¡anai) Regulas (EK) Nr. 1898/2005 4. pantÃ  minÃ tos produktos  in Lithuanian: GrietinÃ lÃ , Ã ¯ kuriÃ pridÃ ta atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, skirta dÃ ti Ã ¯ produktus, nurodytus Reglamento (EB) Nr. 1898/2005 4 straipsnyje  in Hungarian: TejszÃ ­n, amelyhez jelÃ ¶lÃ anyagokat adtak az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett termÃ ©kekbe valÃ ³ bedolgozÃ ¡sra  in Maltese: Krema li Ã ¡iet miÃ ¼juda bi traÃ Ã anti gÃ §all- inkorporazzjoni fil-prodotti msemmija fl-Artikolu 4 tar- Regolament (KE) Nru 1898/2005  in Dutch: Room waarin verklikstoffen zijn toegevoegd, bestemd voor bijmenging in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde producten  in Polish: Ã mietana, do ktÃ ³rej dodano znaczniki, przeznaczona do wÃ Ã czenia do jednego z produktÃ ³w, o ktÃ ³rych mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Nata marcada destinada a ser incorporada nos produtos referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005  in Slovak: Smotana, do ktorej boli pridanÃ © znaÃ kovacie lÃ ¡tky, na vmieÃ ¡avanie do tovarov uvedenÃ ½ch v Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005  in Slovene: Smetana z dodanimi sledljivimi snovmi za dodajanje k proizvodom iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Merkitty kerma, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin tuotteisiin  in Swedish: GrÃ ¤dde med tillsats av spÃ ¥rÃ ¤mnen avsedd att blandas i de produkter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula B). B. Intervention butter, concentrated butter or intermediate products for incorporation into final products: (a) on dispatch of intervention butter for concentration:  box 104 of the T5 control copy:  in Spanish: Mantequilla para ser concentrada y utilizada conforme al artÃ ­culo 6, apartado 1, letra b), del Reglamento (CE) no 1898/2005  in Czech: MÃ ¡slo k zahuÃ ¡tÃ nÃ ­ a k pÃ idÃ ¡nÃ ­ stopovacÃ ­ch lÃ ¡tek pro pouÃ ¾itÃ ­ v souladu s Ã l. 6, odst.1, pÃ ­sm. a) naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: SmÃ ¸r, der skal koncentreres og anvendes i overensstemmelse med artikel 6, stk. 1, litra b), i forordning (EF) nr. 1898/2005  in German: Butter, zur Verarbeitung zu Butterfett und zur Verwendung gemÃ ¤Ã  Artikel 6 Absatz 1 Buchstabe b der Verordnung (EG) Nr. 1898/2005 bestimmt  in Estonian: VÃ µi, mis on ette nÃ ¤htud kontsentreerimiseks ja kasutamiseks vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artikli 6 lÃ µikes 1 punktile b  in Greek: Ã oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¸Ã µÃ ¯ Ã ºÃ ±Ã ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼oÃoÃ ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã o Ã ¬Ã Ã ¸Ã o 6 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã oÃ ¹Ã Ã µÃ ¯o Ã ²) Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Butter for concentration and use in accordance with Article 6(1)(b) of Regulation (EC) No 1898/2005  in French: Beurre destinÃ © Ã Ã ªtre concentrÃ © et mis en Ã uvre conformÃ ©ment Ã l'article 6, paragraphe 1, point b), du rÃ ¨glement (CE) no 1898/2005  in Italian: Burro destinato alla concentrazione e alla lavorazione conformemente all'articolo 6, paragrafo 1, lettera b) del regolamento (CE) n. 1898/2005  in Latvian: Sviests koncentrÃ Ã ¡anai un izmantoÃ ¡anai saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 6.panta 1.punkta b) apakÃ ¡punktu  in Lithuanian: Sviestas, skirtas koncentruoti ir naudoti pagal Reglamento (EB) Nr. 1898/2005 6 straipsnio 1 dalies b punktÃ  in Hungarian: Az 1898/2005/EK rendelet 6. cikke (1) bekezdÃ ©se b) pontjÃ ¡nak megfelelÃ en koncentrÃ ¡lÃ ¡sra Ã ©s felhasznÃ ¡lÃ ¡sra szÃ ¡nt vaj  in Maltese: Butir gÃ §all-konÃ entrazzjoni u gÃ §all-uÃ ¼u f' konformitÃ ma' l-Artikolu 6 (1)(b) tar-Regolament (KE) Nru 1898/2005  in Dutch: Boter, bestemd voor verwerking tot boterconcentraat, met het oog op verdere verwerking overeenkomstig artikel 6, lid 1, onder b), van Verordening (EG) nr. 1898/2005  in Polish: MasÃ o z przeznaczeniem do przetworzenia na masÃ o skoncentrowane i wykorzystania zgodnie z art. 6 ust. 1 lit. b rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga destinada a ser concentrada e transformada em conformidade com o n.o 1, alÃ ­nea b) do artigo 6.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo na koncentrÃ ¡ciu a pouÃ ¾itie v sÃ ºlade s Ã lÃ ¡nkom 6. ods. 1, pism. (b) nariadenia (ES) Ã . 1898/2005  in Slovene: Maslo za zgoÃ ¡Ã evanje in uporabo v skladu s Ã lenom 6 (1)(b) Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Voi, joka on tarkoitettu voiÃ ¶ljyn valmistukseen tai merkitsemiseen tai jonka kÃ ¤yttÃ ¶tarkoitus on asetuksen (EY) N:o 1898/2005 6 artiklan 1 kohdan b alakohdan mukainen  in Swedish: SmÃ ¶r avsett fÃ ¶r fÃ ¶rÃ ¤dling till koncentrerat smÃ ¶r, fÃ ¶r tillsÃ ¤ttning av spÃ ¥rÃ ¤mnen och fÃ ¶r iblandning i enlighet med artikel 6.1 a i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula A or formula B); (b) on dispatch of an intermediate product manufactured using intervention butter, butter or concentrated butter or of intervention butter or concentrated butter for incorporation directly into final products or, where appropriate, via an intermediate product:  box 104 of the T5 control copy:  in Spanish: Mantequilla con adiciÃ ³n de marcadores destinada a ser incorporada a los productos finales previstos en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005, en su caso, a travÃ ©s de un producto intermedio contemplado en el artÃ ­culo 10 o Mantequilla concentrada con adiciÃ ³n de marcadores destinada a ser incorporada a los productos finales previstos en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005, en su caso, a travÃ ©s de un producto intermedio contemplado en el artÃ ­culo 10 (1) o Producto intermedio con adiciÃ ³n de marcadores contemplado en el artÃ ­culo 10 destinado a ser incorporado a los productos finales previstos en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005  in Czech: MÃ ¡slo s pÃ idanÃ ½mi stopovacÃ ­mi lÃ ¡tkami urÃ enÃ © k pÃ imÃ ­chÃ ¡nÃ ­ do koneÃ nÃ ½ch produktÃ ¯ podle Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 pÃ Ã ­padnÃ  prostÃ ednictvÃ ­m nebo do meziproduktu podle Ã lÃ ¡nku 10 nebo ZahuÃ ¡tÃ nÃ © mÃ ¡slo s pÃ idanÃ ½mi stopovacÃ ­mi lÃ ¡tkami urÃ enÃ © k pÃ imÃ ­chÃ ¡nÃ ­ pÃ Ã ­mo do koneÃ nÃ ©ho produktu podle Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 pÃ Ã ­padnÃ  prostÃ ednictvÃ ­m nebo do meziproduktu podle Ã lÃ ¡nku 10 (1) nebo Meziprodukt podle Ã lÃ ¡nku 10 s pÃ idanÃ ½mi stopovacÃ ­mi lÃ ¡tkami urÃ enÃ ½ k pÃ imÃ ­chÃ ¡nÃ ­ do koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: SmÃ ¸r tilsat rÃ ¸bestoffer, bestemt til iblanding i fÃ ¦rdigvarer, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005, eller i givet fald via et mellemprodukt, som omhandlet i artikel 10 eller Koncentreret smÃ ¸r tilsat rÃ ¸bestoffer, bestemt til iblanding i fÃ ¦rdigvarer, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005, i givet fald via et mellemprodukt, som omhandlet i artikel 10 (1) eller Mellemprodukt tilsat rÃ ¸bestoffer, som omhandlet i artikel 10, bestemt til iblanding i fÃ ¦rdigvarer, som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005  in German: Butter, zur Verwendung zu den in Artikel 4 der Verordnung (EG) Nr. 1898/2005 bezeichneten Enderzeugnissen bestimmt, gegebenenfalls Ã ¼ber ein Zwischenerzeugnis gemÃ ¤Ã  Artikel 10 oder Butterfett, zur Verwendung zu den in Artikel 4 der Verordnung (EG) Nr. 1898/2005 bezeichneten Enderzeugnissen bestimmt, gegebenenfalls Ã ¼ber ein Zwischenerzeugnis gemÃ ¤Ã  Artikel 10 (1) oder Zwischenerzeugnis gemÃ ¤Ã  Artikel 10, zur Verarbeitung zu den in Artikel 4 der Verordnung (EG) Nr. 1898/2005 bezeichneten Enderzeugnissen bestimmt  in Estonian: VÃ µi, mis on ette nÃ ¤htud vahetuks kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes vÃ µi artiklis 10 osutatud vahetootes vÃ µi Kontsentreeritud vÃ µi, mis on ette nÃ ¤htud vahetuks kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes vÃ µi artiklis 10 (1) osutatud vahetootes vÃ µi Artiklis 10 osutatud vahetoode, mis on ette nÃ ¤htud kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes  in Greek: Ã oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã ±ÃÃ µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005, Ã ®, Ã ºÃ ±Ã Ã ¬ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã ·, Ã ¼Ã ­Ã Ã  Ã µÃ ½Ã Ã  Ã µÃ ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ oÃ ÃÃ oÃ Ã Ã ½Ã oÃ  ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 10 Ã ® Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½o Ã ²oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã ±ÃÃ µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005, Ã ®, Ã ºÃ ±Ã Ã ¬ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã ·, Ã ¼Ã ­Ã Ã  Ã µÃ ½Ã Ã  Ã µÃ ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ oÃ ÃÃ oÃ Ã Ã ½Ã oÃ  ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 10 (1) Ã ® Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ o ÃÃ oÃ Ã Ã ½ ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 10, ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ oÃ Ã Ã ½Ã Ã ± ÃoÃ Ã ±Ã ½Ã ±Ã Ã ­Ã oÃ ½Ã Ã ±Ã ¹ Ã Ã o Ã ¬Ã Ã ¸Ã o 4 Ã oÃ Ã ºÃ ±Ã ½oÃ ½Ã ¹Ã Ã ¼oÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Butter for incorporation directly into a final product as referred to in Article 4 of Regulation (EC) No 1898/2005 or, where appropriate, via an intermediate product as referred to in Article 10 or Concentrated butter for incorporation directly into a final product as referred to in Article 4 of Regulation (EC) No 1898/2005 or, where appropriate, via an intermediate product as referred to in Article 10 (1) or Intermediate product as referred to in Article 10 for incorporation into a final product as referred to in Article 4 of Regulation (EC) No 1898/2005  in French: Beurre destinÃ © Ã Ã ªtre incorporÃ © dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005, le cas Ã ©chÃ ©ant via un produit intermÃ ©diaire visÃ © Ã l'article 10 ou beurre concentrÃ © destinÃ © Ã Ã ªtre incorporÃ © dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005, le cas Ã ©chÃ ©ant via un produit intermÃ ©diaire visÃ © Ã l'article 10 (1) ou produit intermÃ ©diaire visÃ © Ã l'article 10 du rÃ ¨glement (CE) no 1898/2005 destinÃ © Ã Ã ªtre incorporÃ © dans les produits finaux visÃ ©s Ã l'article 4  in Italian: Burro destinato all'incorporazione nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005, eventualmente tramite un prodotto intermedio di cui all'articolo 10 o Burro concentrato destinato all'incorporazione nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005, eventualmente tramite un prodotto intermedio di cui all'articolo 10 (1) o Prodotto intermedio di cui all'articolo 10 destinato all'incorporazione nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: Sviests iestrÃ dei (pievienoÃ ¡anai) tieÃ ¡i kÃ dÃ  galaproduktÃ  saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 4.pantu vai starpproduktÃ  (pusfabrikÃ tÃ ) saskaÃ Ã  ar 10.pantu vai KoncentrÃ ts sviests iestrÃ dei (pievienoÃ ¡anai) tieÃ ¡i kÃ dÃ  galaproduktÃ  saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 4.pantu vai starpproduktÃ  (pusfabrikÃ tÃ ) saskaÃ Ã  ar 10.pantu (1) vai Starpprodukts (pusfabrikÃ ts) saskaÃ Ã  ar 10.pantu iestrÃ dei (pievienoÃ ¡anai) kÃ dÃ  galaproduktÃ  saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 4.pantu  in Lithuanian: Sviestas, skirtas dÃ ti tiesiogiai Ã ¯ galutinÃ ¯ produktÃ , kaip nurodyta Reglamento (EB) Nr. 1898/2005 4 straipsnyje, arba Ã ¯ tarpinÃ ¯ produktÃ , kaip nurodyta 10 straipsnyje arba Koncentruotas sviestas, skirtas dÃ ti tiesiogiai Ã ¯ galutinÃ ¯ produktÃ , kaip nurodyta Reglamento (EB) Nr. 1898/2005 4 straipsnyje, arba Ã ¯ tarpinÃ ¯ produktÃ , kaip nurodyta 10 straipsnyje (1) arba Tarpinis produktas, kaip nurodyta 10 straipsnyje, skirtas dÃ ti Ã ¯ galutinÃ ¯ produktÃ , kaip nurodyta Reglamento (EB) Nr. 1898/2005 4 straipsnyje  in Hungarian: Az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kbe vagy a rendelet 10. cikkÃ ©ben emlÃ ­tett kÃ ¶ztes termÃ ©kbe valÃ ³ kÃ ¶zvetlen bedolgozÃ ¡s cÃ ©ljÃ ¡ra szÃ ¡nt vaj vagy Az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kbe vagy a rendelet 10. cikkÃ ©ben (1) emlÃ ­tett kÃ ¶ztes termÃ ©kbe valÃ ³ kÃ ¶zvetlen bedolgozÃ ¡s cÃ ©ljÃ ¡ra szÃ ¡nt vajkoncentrÃ ¡tum vagy Az 1898/2005/EK rendelet 10. cikkÃ ©ben emlÃ ­tett kÃ ¶ztes termÃ ©k a rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kbe valÃ ³ bedolgozÃ ¡s cÃ ©ljÃ ¡ra  in Maltese: Butir gÃ §all-inkorparazzjoni diretta fi prodott finali kif imsemmi fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005 jew fi prodott intermedju kif imsemmi fl-Artikolu 10 jew Butir ikkonÃ entrat gÃ §all-inkorporazzjoni diretta fi prodott finali kif imsemmi fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005 jew fi prodott intermedju kif imsemmi fl-Artikolu 10 (1) jew Prodott intermedju kif imsemmi fl-Artikoli 10 gÃ §all-inkorporazzjoni fi prodott finali kif imsemmi fl-Artikolu 4 tar-Regolament (KE) Nru 1898/2005  in Dutch: Boter, bestemd voor bijmenging, in voorkomend geval via een in artikel 10 bedoeld tussenproduct, in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten of Boterconcentraat, bestemd voor bijmenging, in voorkomend geval via een in artikel 10 (1) bedoeld tussenproduct, in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten of In artikel 10 bedoeld tussenproduct, bestemd voor bijmenging in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten  in Polish: MasÃ o z przeznaczeniem do wÃ Ã czenia bezpoÃ rednio do produktu koÃ cowego, o ktÃ ³rym mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005 gdzie stosowne, poprzez produktu poÃ redniego, o ktÃ ³rym mowa w artykule 10 lub MasÃ o skoncentrowane z przeznaczeniem do wÃ Ã czenia bezpoÃ rednio do produktu koÃ cowego, o ktÃ ³rym mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005 gdzie stosowne, poprzez produktu poÃ redniego, o ktÃ ³rym mowa w artykule 10 (1) lub Produkt poÃ redni, o ktÃ ³rym mowa w artykule 10, z przeznaczeniem do wÃ Ã czenia do produktu koÃ cowego, o ktÃ ³rym mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Manteiga destinada a ser incorporada nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005, eventualmente por via de um produto intermÃ ©dio referido no artigo 10.o ou Manteiga concentrada destinada a ser incorporada nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005, eventualmente por via de um produto intermÃ ©dio referido no artigo 10.o (1) ou Produto intermÃ ©dio referido no artigo 10.o destinado a ser incorporado nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005  in Slovak: Maslo na vmieÃ ¡avanie priamo do koneÃ nÃ ½ch produktov podÃ ¾a Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005 alebo do polotovaru podÃ ¾a Ã lÃ ¡nku 10 alebo KoncentrovanÃ © maslo na vmieÃ ¡avanie priamo do koneÃ nÃ ½ch produktov podÃ ¾a Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005 alebo do polotovaru podÃ ¾a Ã lÃ ¡nku 10 (1) alebo Polotovar, ktorÃ ½ sa uvÃ ¡dza v Ã lÃ ¡nku 10 na vmieÃ ¡avanie do koneÃ nÃ ½ch produktov podÃ ¾a Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005  in Slovene: Maslo za neposredno dodajanje v konÃ ni proizvod iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005 ali, kadar je to primerno, po vmesnem proizvod iz Ã lena 10 ali ZgoÃ ¡Ã eno maslo za neposredno dodajanje v konÃ ni proizvod iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005 ali, kadar je to primerno, po vmesnem proizvod iz Ã lena 10 (1) ali Vmesni proizvod iz Ã lena 10 za dodajanje v konÃ ni proizvod iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Voi, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin tarvittaessa 10 artiklassa tarkoitetun vÃ ¤lituotteen kautta tai VoiÃ ¶ljy, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoittuihin lopputuotteisiin tarvittaessa 10 (1) artiklassa tarkoitetun vÃ ¤lituotteen kautta tai EdellÃ ¤ 10 artiklassa tarkoitettu vÃ ¤lituote, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin  in Swedish: SmÃ ¶r avsett fÃ ¶r iblandning i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005, i fÃ ¶rekommande fall via den mellanprodukt som avses i artikel 10 eller Koncentrerat smÃ ¶r avsett fÃ ¶r iblandning i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005, i fÃ ¶rekommande fall via den mellanprodukt som avses i artikel 10 (1) eller Mellanprodukt i enlighet med artikel 10 avsedd fÃ ¶r iblandning i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula A or formula B); 3. where applicable, the weight of intervention butter, butter or concentrated butter used in the manufacture of the intermediate product. C. Milkfat falling within CN code ex 0405 90 10 On dispatch of milkfat intended for use in concentrated butter:  box 104 of the T5 control copy:  in Spanish: Grasa lÃ ¡ctea destinada a la fabricaciÃ ³n de la mantequilla concentrada contemplada en el artÃ ­culo 5 del Reglamento (CE) no 1898/2005  in Czech: MlÃ ©Ã nÃ ½ tuk urÃ enÃ ½ k pouÃ ¾itÃ ­ pÃ i vÃ ½robÃ  zahuÃ ¡tÃ nÃ ©ho mÃ ¡sla podle Ã lÃ ¡nku 5 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: MÃ ¦lkefedt til brug til fremstilling af koncentreret smÃ ¸r, som omhandlet i artikel 5 i forordning (EF) nr. 1898/2005  in German: Milchfett zur Herstellung von Butterfett gemÃ ¤Ã  Artikel 5 der Verordnung (EG) Nr. 1898/2005  in Estonian: Kontsentreeritud vÃ µi tootmiseks mÃ µeldud piimarasv vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklile 5  in Greek: Ã Ã ¹ÃÃ ±Ã Ã ­Ã  Ã Ã »Ã µÃ  Ã Ã ¿Ã Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  ÃÃ Ã ¿Ã  Ã Ã Ã ®Ã Ã · Ã Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿Ã Ã ²Ã ¿Ã Ã Ã Ã Ã ¿Ã , Ã ÃÃ Ã  Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Milkfat intended for use in the manufacture of concentrated butter as referred to in Article 5 of Regulation (EC) No 1898/2005  in French: MatiÃ ¨res grasses du lait destinÃ ©es Ã la fabrication de beurre concentrÃ © au sens de l'article 5 du rÃ ¨glement (CE) no 1898/2005  in Italian: Grasso del latte destinato alla fabbricazione del burro concentrato di cui all'articolo 5 del regolamento (CE) n. 1898/2005  in Latvian: Piena tauki, ko saskaÃ Ã  ar Regulas (EK) Nr. 1898/2005 5. pantu paredzÃ ts izmantot iebiezinÃ ta sviesta raÃ ¾oÃ ¡anai  in Lithuanian: Pieno riebalai, skirti koncentruoto sviesto gamybai, kaip nurodyta Reglamento (EB) Nr. 1898/2005 5 straipsnyje  in Hungarian: Az 1898/2005/EK rendelet 5. cikkÃ ©ben emlÃ ­tett vajkoncentrÃ ¡tum elÃ Ã ¡llÃ ­tÃ ¡sa sorÃ ¡n tÃ ¶rtÃ ©nÃ  felhasznÃ ¡lÃ ¡sra szÃ ¡nt tejzsÃ ­r  in Maltese: Xaham tal-halib intenzjonat ghall-manifattura ta' butir ikkoncentrat bhal ma hu riferut f' Artiklu 5 ta' Regolament (KE) Nru 1898/2005  in Dutch: Melkvet, bestemd voor gebruik bij de vervaardiging van het in artikel 5 van Verordening (EG) nr. 1898/2005 bedoelde boterconcentraat  in Polish: TÃ uszcz mleczny w celu przetworzenia na koncentrat masÃ a zgodnie z art. 5 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: MatÃ ©rias gordas lÃ ¡cteas destinadas ao fabrico da manteiga concentrada referida no artigo 5.o do Regulamento (CE) n.o 1898/2005  in Slovak: MlieÃ ny tuk urÃ enÃ ½ na pouÃ ¾itie pri vÃ ½robe koncentrovanÃ ©ho masla podÃ ¾a Ã lÃ ¡nku 5 nariadenia (ES) Ã . 1898/2005  in Slovene: MleÃ na maÃ ¡Ã oba za uporabo v proizvodnji zgoÃ ¡Ã enega masla iz Ã lena 5 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Asetuksen (EY) N:o 1898/2005 5 artiklassa tarkoitetun voiÃ ¶ljyn valmistukseen kÃ ¤ytettÃ ¤vÃ ¤ksi tarkoitettu maitorasva  in Swedish: MjÃ ¶lkfett avsett att anvÃ ¤ndas fÃ ¶r tillverkning av koncentrerat smÃ ¶r enligt artikel 5 i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for use in concentrated butter; 2. indication of intended use (formula A or formula B). (1) For intermediate products as referred to in Article 4(1)(b)(ii), or, where appropriate, via an intermediate product as referred to in Article 10 is replaced by via an intermediate product as referred to in Article 4(1)(b)(ii). (2) For intermediate products as referred to in Article 4(1)(b)(ii), in Article 10 is replaced by in Article 4(1)(b)(ii). ANNEX XIV SPECIFICATIONS FOR CONCENTRATED BUTTER FOR DIRECT CONSUMPTION (referred to in Article 47(1)) 1. REQUIREMENTS REGARDING COMPOSITION (per 100 kilograms of concentrated butter for direct consumption): (a) milkfat content: minimum 96 kilograms; (b) mon-fat constituents of milk: maximum 2 kilograms; (c) tracers, depending on the formula chosen: formula I:  either 15 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3- Ã ²-ol), at least 95 % pure, calculated on the product ready for incorporation,  or 17 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3  Ã ²-ol), at least 85 % pure, calculated on the product ready for incorporation, containing not more than 7,5 % brassicasterol (C28H46O = Ã  5,22-ergostadiene-3 - Ã ²ol) and not more than 6 % sitosterol (C29H50O = Ã  5-stigmastene-3 Ã ²-ol),  or 1,1 kilogram of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3 %, a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part. formula II:  either 10 grams of ethyl ester of butyric acid and 15 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3 Ã ²-ol), at least 95 % pure, calculated on the product ready for incorporation,  or 10 grams of ethyl ester of butyric acid and 17 grams of stigmasterol (C29H48O = Ã  5,22-stigmastadiene-3 Ã ²-ol), at least 85 % pure, calculated on the product ready for incorporation, containing not more than 7,5 % brassicasterol (C28H46O = Ã  5,22-ergostadiene-3 Ã ²-ol) and not more than 6 % sitosterol (C29H50O = Ã  5-stigmastene-3 Ã ² -ol),  or 10 grams of ethyl ester of butyric acid and 1,1 kilogram of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3 %, a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part; (d) the following may be incorporated to the exclusion of all other additives:  non-fat components of milk (maximum 2 kilograms) referred to in (b), and/or  sodium chloride: maximum 0,750 kilogram, and/or  lecithin (E 322): maximum 0,500 kilogram. 2. QUALITY REQUIREMENTS Free fatty acids: maximum 0,35 % (expressed as oleic acid). Peroxide number: maximum 0,5 (in milliequivalents of active oxygen per kilogram). Flavour: fresh. Smell: absence of extraneous odours. Neutralising agents, antioxidants and preservatives: absent. Non-milk fats: absent (1). (1) To be tested for without prior notice on the basis of quantities produced, at least once for every 500 tonnes and/or once a month in accordance with the detailed rules referred to in Annex XXV to Regulation (EC) No 213/2001. Concentrated butter, whether or not fractionated, may be accepted only if the analysis result is negative. ANNEX XV Marking on packages (Article 61) and entries for the T5 control copy (Article 70) 1. Concentrated butter traced in accordance with formula I of Annex XIV  in Spanish: Mantequilla concentrada  Reglamento (CE) no 1898/2005, capÃ ­tulo III  in Czech: ZahuÃ ¡tÃ nÃ © mÃ ¡slo  naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 kapitola III  in Danish: Koncentreret smÃ ¸r  forordning (EF) nr. 1898/2005, kapitel III  in German: Butterschmalz  Verordnung (EG) Nr. 1898/2005 Kapitel III  in Estonian: Kontsentreeritud vÃ µi  mÃ ¤Ã ¤rus (EÃ ) nr 1898/2005 III peatÃ ¼kk  in Greek: Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005 Ã ºÃ µÃ Ã ¬Ã »Ã ±Ã ¹Ã ¿ ÃÃÃ  in English: Concentrated butter  Regulation (EC) No 1898/2005 Chapter III  in French: Beurre concentrÃ ©  rÃ ¨glement (CE) no 1898/2005, chapitre III  in Italian: Burro concentrato  Regolamento (CE) n. 1898/2005 Capo III  in Latvian: IebiezinÃ ts sviests  Regulas (EK) Nr. 1898/2005 III nodaÃ ¼a  in Lithuanian: Koncentruotas sviestas  Reglamentas (EB) Nr. 1898/2005 III skyrius  in Hungarian: VajkoncentrÃ ¡tum  1898/2005/EK rendelet, III. fejezet  in Maltese: Butir ikkoncentrat  Regolament (KE) Nru 1898/2005 Kapitlu III  in Dutch: Boterconcentraat  Verordening (EG) nr. 1898/2005  Hoofdstuk III  in Polish: Koncentrat masÃ a  rozporzÃ dzenie (WE) nr 1898/2005 RozdziaÃ  III  in Portuguese: Manteiga concentrada  Regulamento (CE) n.o 1898/2005, capÃ ­tulo III  in Slovak: KoncentrovanÃ © maslo  nariadenie (ES) Ã . 1898/2005 Kapitola III  in Slovene: ZgoÃ ¡Ã eno maslo  Uredba (ES) Ã ¡t. 1898/2005 Poglavje III  in Finnish: VoiÃ ¶ljy  asetuksen (EY) N:o 1898/2005 III luku  in Swedish: Koncentrerat smÃ ¶r  fÃ ¶rordning (EG) nr 1898/2005 kapitel III 2. Ghee traced in accordance with formula II of Annex XIV  in Spanish: Ghee obtenido de mantequilla  Reglamento (CE) no 1898/2005, capÃ ­tulo III  in Czech: Ghee z mÃ ¡sla  naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 kapitola III  in Danish: Ghee  forordning (EF) nr. 1898/2005, kapitel III  in German: Aus Butter gewonnenes Ghee  Verordnung (EG) Nr. 1898/2005 Kapitel III  in Estonian: PÃ ¼hvlivÃ µi  mÃ ¤Ã ¤rus (EÃ ) nr 1898/2005 III peatÃ ¼kk  in Greek: Ã oÃ Ã Ã Ã o ghee  Ã Ã ±Ã ½oÃ ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005 Ã ºÃ µÃ Ã ¬Ã »Ã ±Ã ¹Ã ¿ ÃÃÃ  in English: Butter ghee  Regulation (EC) No 1898/2005 Chapter III  in French: Ghee obtenu du beurre  rÃ ¨glement (CE) no 1898/2005, chapitre III  in Italian: Ghee ottenuto da burro  Regolamento (CE) n. 1898/2005 Capo III  in Latvian: KausÃ ts sviests (iegÃ «ts no bifeÃ ¼mÃ tes piena)  Regulas (EK) Nr. 1898/2005 III nodaÃ ¼a  in Lithuanian: Ghee sviestas  Reglamentas (EB) Nr. 1898/2005 III skyrius  in Hungarian: TisztÃ ­tott vaj (ghee)  1898/2005/EK rendelet, III. fejezet  in Maltese: Butter Ghee  Regolament (KE) Nru 1898/2005 Kapitlu III  in Dutch: Ghee  Verordening (EG) nr. 1898/2005  Hoofdstuk III  in Polish: MasÃ o Ghee  rozporzÃ dzenie (WE) nr 1898/2005 RozdziaÃ  III  in Portuguese: Ghee  Regulamento (CE) n.o 1898/2005, capÃ ­tulo III  in Slovak: Maslo Ã istenÃ © polotekutÃ ©  nariadenie (ES) Ã . 1898/2005 Kapitola III  in Slovene: Maslo ghee  Uredba (ES) Ã ¡t. 1898/2005 Poglavje III  in Finnish: Ghee  asetuksen (EY) N:o 1898/2005 III luku  in Swedish: SmÃ ¶rolja  fÃ ¶rordning (EG) nr 1898/2005 kapitel III 3. Specifications to be entered in box 104 of the T5 control copy  in Spanish: Mantequilla concentrada y envasada destinada al consumo inmediato en la Comunidad (para su aceptaciÃ ³n por el comercio minorista)  in Czech: BalenÃ © zahuÃ ¡tÃ nÃ © mÃ ¡slo urÃ enÃ © k pÃ Ã ­mÃ © spotÃ ebÃ  ve SpoleÃ enstvÃ ­ (k pÃ evzetÃ ­ do maloobchodnÃ ­ho prodeje)  in Danish: Emballeret koncentreret smÃ ¸r bestemt til direkte forbrug i FÃ ¦llesskabet (til detailhandelen)  in German: Verpacktes Butterschmalz zum unmittelbaren Verbrauch in der Gemeinschaft (vom Einzelhandel zu Ã ¼bernehmen)  in Estonian: Pakendatud kontsentreeritud vÃ µi otsetarbimiseks Ã ¼henduses (Ã ¼levÃ µtmiseks jaekaubandusse)  in Greek: Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½o Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¼Ã ­Ã ½o Ã ²oÃ Ã Ã Ã o ÃoÃ ÃÃ ooÃ Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã ¼Ã µÃ Ã · Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã · Ã Ã Ã ·Ã ½ Ã oÃ ¹Ã ½Ã Ã Ã ·Ã Ã ± (Ã ±Ã ½Ã ±Ã »Ã ±Ã ¼Ã ²Ã ¬Ã ½Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã o Ã »Ã ¹Ã ±Ã ½Ã ¹Ã ºÃ  Ã µÃ ¼ÃÃ Ã Ã ¹o)  in English: Packed concentrated butter for direct consumption in the Community (to be taken over by the retail trade)  in French: Beurre concentrÃ © et emballÃ © destinÃ © Ã la consommation directe dans la CommunautÃ © (Ã prendre en charge par le commerce de dÃ ©tail)  in Italian: Burro concentrato ed imballato destinato al consumo diretto nella ComunitÃ (da consegnare ai commercianti al minuto)  in Latvian: Iepakots koncentrÃ ts sviests tieÃ ¡am patÃ riÃ am KopienÃ  (nodoÃ ¡anai mazumtirdzniecÃ «bÃ )  in Lithuanian: Supakuotas koncentruotas sviestas, skirtas tiesiogiai vartoti bendrijoje (perduotinas Ã ¯ maÃ ¾meninÃ prekybÃ )  in Hungarian: A KÃ ¶zÃ ¶ssÃ ©gben kÃ ¶zvetlen fogyasztÃ ¡sra szÃ ¡nt csomagolt vajkoncentrÃ ¡tum (a kiskereskedelem Ã ¡ltali Ã ¡tvÃ ©telre)  in Maltese: Butir ikkonÃ entrat u ppakjat gÃ §all-konsum dirett fil-KomunitÃ (li gÃ §andu jsir bil-kummerÃ  bl-imnut)  in Dutch: Verpakt boterconcentraat, bestemd voor rechtstreekse consumptie in de Gemeenschap (over te nemen door de detailhandel)  in Polish: Zapakowane masÃ o skoncentrowane przeznaczone do bezpoÃ redniej konsumpcji we WspÃ ³lnocie (do przejÃcia przez handel detaliczny)  in Portuguese: Manteiga concentrada e embalada destinada ao consumo directo na Comunidade (com vista Ã sua tomada a cargo pelo comÃ ©rcio retalhista)  in Slovak: BalenÃ © koncentrovanÃ © maslo urÃ enÃ © na priamu spotrebu v spoloÃ enstve (na uvedenie do maloobchodnÃ ©ho predaja)  in Slovene: Zapakirano zgoÃ ¡Ã eno maslo za neposredno porabo v Skupnosti (v prihodnje v okviru trgovine na drobno)  in Finnish: Pakattu ja yhteisÃ ¶ssÃ ¤ vÃ ¤littÃ ¶mÃ ¤sti kulutukseen tarkoitettu voiÃ ¶ljy (vÃ ¤hittÃ ¤iskaupan haltuun otettavia)  in Swedish: FÃ ¶rpackat koncentrerat smÃ ¶r fÃ ¶r direkt fÃ ¶rbrukning inom gemenskapen (avsett fÃ ¶r detaljhandeln) ANNEX XVI Marking on packages (Article 81) 1. Entries referred to in Article 81(1)  in Spanish: Mantequilla a precio reducido con arreglo al Reglamento (CE) no 1898/2005, capÃ ­tulo IV  in Czech: MÃ ¡slo za snÃ ­Ã ¾enou cenu podle naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005 kapitola IV  in Danish: SmÃ ¸r til nedsat pris i henhold til forordning (EF) nr. 1898/2005 kapitel IV  in German: Verbilligte Butter gemÃ ¤Ã  Verordnung (EG) Nr. 1898/2005 Kapitel IV  in Estonian: Alandatud hinnaga vÃ µi vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1898/2005 IV peatÃ ¼kk  in Greek: Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã Ã µ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ ¿Ã ÃÃ Ã »Ã µÃ ¯Ã Ã ±Ã ¹ Ã ´Ã Ã ½Ã ¬Ã ¼Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005 Ã ºÃ µÃ Ã ¬Ã »Ã ±Ã ¹Ã ¿ ÃV  in English: Butter at reduced price under Regulation (EC) No 1898/2005 Chapter IV  in French: Beurre Ã prix rÃ ©duit vendu au titre du rÃ ¨glement (CE) no 1898/2005, chapitre IV  in Italian: Burro a prezzo ridotto venduto in conformitÃ al regolamento (CE) n. 1898/2005 Capo IV  in Latvian: Sviests par pazeminÃ tu cenu saskaÃ Ã  ar Regulu (EK) Nr. 1898/2005 IV nodaÃ ¼a  in Lithuanian: Sviestas sumaÃ ¾inta kaina pagal ReglamentÃ (EB) Nr. 1898/2005 IV skyrius  in Hungarian: Az 1898/2005/EK rendelet Ã ©rtelmÃ ©ben csÃ ¶kkentett Ã ¡rÃ º vaj, IV. fejezet  in Maltese: Butir bi prezz mnaqqas taÃ §t Regolament (KE) Nru 1898/2005 Kapitlu IV  in Dutch: Boter tegen verlaagde prijs overeenkomstig Verordening (EG) nr. 1898/2005  Hoofdstuk IV  in Polish: MasÃ o po obniÃ ¼onej cenie zgodnie z rozporzÃ dzeniem (WE) nr 1898/2005 RozdziaÃ  IV  in Portuguese: Manteiga a preÃ §o diminuÃ ­do em conformidade com o Regulamento (CE) n.o 1898/2005, capÃ ­tulo IV  in Slovak: Maslo za znÃ ­Ã ¾enÃ º cenu podÃ ¾a nariadenia (ES) Ã . 1898/2005 Kapitola IV  in Slovene: Maslo po zniÃ ¾ani ceni v skladu z Uredbo (ES) Ã ¡t. 1898/2005 Poglavje IV  in Finnish: Asetuksen (EY) N:o 1898/2005 IV luvun mukaisesti alennettuun hintaan myyty voi  in Swedish: SmÃ ¶r till nedsatt pris i enlighet med fÃ ¶rordning (EG) nr 1898/2005 kapitel IV 2. Entries referred to in Article 81(2)  in Spanish: Reventa prohibida  in Czech: OpÃ tnÃ ½ prodej zakÃ ¡zÃ ¡n  in Danish: Videresalg forbudt  in German: Weiterverkauf verboten  in Estonian: EdasimÃ ¼Ã ¼k keelatud  in Greek: Ã ÃÃ ±Ã ³Ã ¿Ã Ã µÃ Ã µÃ Ã ±Ã ¹ Ã · Ã ¼Ã µÃ Ã ±ÃÃ Ã »Ã ·Ã Ã ·  in English: Resale prohibited  in French: Revente interdite  in Italian: Vietata la rivendita  in Latvian: AtkalpÃ rdoÃ ¡ana aizliegta  in Lithuanian: Perparduoti draudÃ ¾iama  in Hungarian: ViszonteladÃ ¡sa tilos  in Maltese: BejgÃ § mill-Ã ¡did ipprojbit  in Dutch: Doorverkoop verboden  in Polish: OdsprzedaÃ ¼ zabroniona  in Portuguese: Proibida a revenda  in Slovak: OpÃ ¤tovnÃ ½ predaj zakÃ ¡zanÃ ½  in Slovene: Nadaljnja prodaja prepovedana  in Finnish: JÃ ¤lleenmyynti kielletty  in Swedish: Ã terfÃ ¶rsÃ ¤ljning fÃ ¶rbjuden ANNEX XVII Correlation table Regulation (EC) No 2571/97 This Regulation Article 1(1)(a) Article 1(a) Article 1(1)(b) Article 1(b)(i) First sentence of point (a) of Article 1(2), (b) and (c) Article 5(1) Second sentence of Article 1(2)(a) Article 9(1) Article 2 Article 2 Article 3 Article 6(1) Article 4(1) Article 4(1)(a) and Annex I Article 4(2) Article 6(2) Article 5 Article 7 Article 6 Article 8 Article 7(1) Article 9(2) Article 7(2) Article 9(3) Article 8(1) and first subparagraph of (2) Article 10(1) Article 8(3) Article 10(2) Article 8(5) First and third subparagraph of Article 10(3) First sentence of Article 9(a) and (b) Article 4(1)(b) Second sentence of Article 9(a) Second subparagraph of Article 25(1) Article 10(1) Article 12 Article 10(2) Article 13(1) Article 10(3) Article 13(2) Article 10(4) Article 14 Article 10(5) Article 15 Article 11 Article 11 Article 12 Article 24 Article 13(1) Article 16(1) First subparagraph of Article 13(2) Second subparagraph of Article 16(2) Second subparagraph of Article 13(2) Article 17 Article 14(1) First subparagraph of Article 16(2) Article 14(2) Article 16(3) Article 15(1) Article 18 Article 15(2) Article 19 First subparagraph of Article 16(1) Article 20 Second subparagraph of Article 16(1) Article 22(1) Third subparagraph of Article 16(1) Article 23(1) Article 16(2) Article 22(2) Article 16(3) Article 23(2) Article 16(4) Article 21(1) and (2) Article 16(5) Article 21(3) Article 17(1) Article 27(3) and (5) Article 17(2) Article 27(2) First subparagraph of Article 18(1) First subparagraph of Article 25(1) Second subparagraph of Article 18(1) Article 25(2) Article 18(2) Article 28(1) and (2) Article 18(3) Article 28(3) and (4) Article 18(4) Article 28(5) Article 19 Article 26 Article 20 Article 31 Article 21(1), (2) and (3) Article 32 Article 21(4) Article 29(1) Article 22(1) and (2) Article 33 Article 22(3) Article 34 First, second, third and fifth subparagraphs of Article 22(4) Article 35 Fourth subparagraph of Article 22(4) Article 30 Article 23(1) Article 36 Article 23(2) Article 37 Article 23(3) Article 38 Article 23(4) Article 39 First subparagraph of Article 23(5) Article 4(1)(c) Second subparagraph of Article 23(5) Article 40(2) Article 23(6) Articles 41 and 42 Article 23(7) Article 43 Article 23(8) Article 44 Article 24 Article 45 Article 25 Article 46 Article 26 Article 4(2) Annex I Annex III Annex II Annex IV Annex III Annex V Annex IV Annex VI Annex V Annex VII Annex VI Annex II Annex VII Annex XIII Annex VIII  Annex IX Annex VIII Annex X Annex IX Annex XI Annex X Annex XII Annex XI Annex XIII Annex XII Regulation (EEC) No 429/90 This Regulation Article 1(1) First subparagraph of Article 47(1) Article 1(2) Article 48(a) Article 1(3) and (4) Article 47(2) and (3) Article 2(1) Article 49(1) Article 2(2) Second subparagraph of Article 49(2) Article 3(1) First subparagraph of Article 49(2) Article 3(2) Article 49(3) Article 4(1) and (2) Article 50 Article 4(3) Article 51(1) Article 4(4)(a), (b) and (c) and the first sentence of (d) Article 51(2) Second sentence of Article 4(4)(d) Second subparagraph of Article 62(1) Article 4(5) Article 52 Article 4(6) Article 53(1) Article 5 Article 53(2), (3) and (4) Article 6 Article 54 Article 7 Article 55 Article 8(1) and (2) Article 56 First subparagraph of Article 8(3) Article 57(1) Second, third and fourth subparagraphs of Article 8(3) Article 58 Article 8(4) Article 60 Article 8(5) Article 62(2) Article 8(6) Article 57(2) Article 9(1) Article 62(1) and Article 63(1) Article 9(2) Article 63(2) Article 9(3) Article 63(3) Article 9(4) Article 64 Article 9(5) Article 65(1) Article 10(1) and (2) Article 59 Article 10(3) and (4) Article 61, Annex XIV and points 1 and 2 of Annex XV Article 10(5) Second subparagraph of Article 62(1) First, second and third subparagraphs of Article 11(1) Article 67 Fourth subparagraph of Article 11(1)  Article 11(2) Article 48(c) Article 12(1) Article 48(b) Article 12(2) and (3) Article 68 Article 13 Article 69 Article 14 Article 70 and Annex XV(3) Article 16  Article 17 Article 3 Article 18  Annex Annex XIV Regulation (EEC) No 2191/81 This Regulation Article 1(1) Article 1(b)(iii) Article 1(2) Article 71 Article 1(3) Article 72 Article 1(4) Article 73 Article 2(1) Article 74 Article 2(3)  Article 3(1) Article 75(1) Article 3(2) Article 76 Article 3(3) and (4) Article 77 Article 3(5) and (6) Article 78 Article 3(7) Article 79 Article 3(8) First paragraph of Article 80 Article 3(9) Third paragraph of Article 80 Article 4 Article 81 and Annex XVI Article 5 Article 75(2) First paragraph of Article 6 Article 82 Second paragraph of Article 6 Article 83 Article 7 